Exhibit 10.1





CREDIT AGREEMENT


Dated as of May 15, 2017
by and among
WESTROCK COMPANY,
as Parent,
MWV LUXEMBOURG S.À R.L.
and
WESTROCK PACKAGING SYSTEMS UK LTD.,
as Borrowers,
THE LENDERS PARTY HERETO,
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent
______________________________________________________________________
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Joint Lead Arranger and Sole Bookrunner
SUMITOMO MITSUI BANKING CORPORATION,
TD BANK, N.A.,
and
HSBC BANK USA, NATIONAL ASSOCIATION
as Joint Lead Arrangers and Co-Syndication Agents











--------------------------------------------------------------------------------




TABLE OF CONTENTS




Page
CREDIT AGREEMENT1
1.DEFINITIONS    1
1.1Defined Terms    1
1.2Classification of Loans and Borrowings    25
1.3Interpretation    25
1.4Rounding    25
1.5Currency Equivalents    25
1.6Accounting Terms; GAAP    26
1.7Luxembourg Terms    27
2.THE CREDITS    27
2.1The Commitments    27
2.2Loans and Borrowings.    27
2.3Requests for Borrowings    28
2.4Reserved.    28
2.5Reserved.    28
2.6Funding of Borrowings.    28
2.7Interest Elections.    29
2.8Termination and Reduction of the Commitments    31
2.9Repayment of Loans; Evidence of Debt.    31
2.10Prepayment of Loans.    32
2.11Fees.    33
2.12Interest.    33
2.13Alternate Rate of Interest; Illegality.    34
2.14Increased Costs.    35
2.15Compensation for Losses    36
2.16Taxes.    37
2.17Payments Generally; Pro Rata Treatment; Sharing of Set-offs.    42
2.18Mitigation Obligations; Replacement of Lenders.    44
2.19Reserved.    45
2.20Reserved.    45
2.21Defaulting Lenders.    45
3.REPRESENTATIONS AND WARRANTIES    46
3.1Corporate Existence; Compliance with Law    46
3.2Corporate Power; Authorization    47
3.3Enforceable Obligations    47
3.4No Legal Bar    47
3.5No Material Litigation    47
3.6Investment Company Act    47
3.7Margin Regulations    47
3.8Compliance with Environmental Laws    48
3.9Subsidiaries    48







--------------------------------------------------------------------------------



TABLE OF CONTENTS


3.10Financial Statements, Fiscal Year and Fiscal Quarters    48
3.11ERISA.    49
3.12Accuracy and Completeness of Information    49
3.13Sanctions/Anti-Corruption Representations.    50
3.14Use of Proceeds    50
3.15Representations as to Foreign Obligors.    50
4.CONDITIONS PRECEDENT    51
4.1Effective Date    51
4.2Each Credit Event    52
5.AFFIRMATIVE COVENANTS    53
5.1Corporate Existence, Etc    53
5.2Compliance with Laws, Etc    53
5.3Payment of Taxes and Claims    53
5.4Keeping of Books    54
5.5Visitation, Inspection, Etc    54
5.6Insurance; Maintenance of Properties and Licenses    54
5.7Financial Reports; Other Notices    55
5.8Notices Under Certain Other Indebtedness.    57
5.9Notice of Litigation    57
5.10Reserved.    57
5.11Use of Proceeds    57
6.NEGATIVE COVENANTS    57
6.1Financial Requirements    57
6.2Liens    57
6.3Subsidiary Indebtedness    60
6.4Merger and Sale of Assets    61
6.5Use of Proceeds    62
7.EVENTS OF DEFAULT.    62
7.1Event of Default.    62
7.2Acceleration; Remedies    65
7.3Application of Payment    65
8.ADMINISTRATIVE AGENT    66
8.1Authorization and Action.    66
8.2Administrative Agent and its Affiliates.    66
8.3Duties    67
8.4Administrative Agent’s Reliance, Etc.    68
8.5Sub-Agents    69
8.6Resignation.    69
8.7Lender Credit Decision    70
8.8Other Agent Titles    70
8.9Agent May File Proofs of Claim; Bankruptcy Events    70
9.MISCELLANEOUS    71







--------------------------------------------------------------------------------



TABLE OF CONTENTS


9.1Notices.    71
9.2Waivers; Amendments.    73
9.3Expenses; Indemnity; Damage Waiver.    74
9.4Successors and Assigns.    75
9.5Survival.    79
9.6Counterparts; Integration; Effectiveness    79
9.7Severability    80
9.8Right of Set-off    80
9.9Governing Law; Jurisdiction; Etc.    81
9.10WAIVER OF JURY TRIAL    82
9.11Treatment of Certain Information; Confidentiality.    82
9.12Interest Rate Limitation    83
9.13USA Patriot Act    83
9.14Administrative Borrower    84
9.15Joint and Several Obligations    84
9.16Press Release and Related Matters    87
9.17No Duty    87
9.18No Fiduciary Relationship    87
9.19Construction; Independence of Covenants.    87
9.20Payments Set Aside    88
9.21Benefits of Agreement    88
9.22Acknowledgement and Consent to Bail-In of EEA Financial Institutions    88
9.23Judgment Currency    88




LIST OF SCHEDULES AND EXHIBITS
SCHEDULES:
Schedule 3.9
-
Subsidiaries and Joint Ventures
 
EXHIBITS:
Exhibit A
-
Assignment and Assumption
Exhibit 2.3
-
Borrowing Request
Exhibit 2.7
-
Interest Election Request
Exhibit 2.16-1
-
U .S. Tax Compliance Certificate
Exhibit 2.16-2
-
U .S. Tax Compliance Certificate
Exhibit 2.16-3
-
U .S. Tax Compliance Certificate
Exhibit 2.16-4
-
U .S. Tax Compliance Certificate
Exhibit 5.7
-
Compliance Certificate










--------------------------------------------------------------------------------






This CREDIT AGREEMENT (this “Agreement”) dated as of May 15, 2017, is by and
among WESTROCK COMPANY, a Delaware corporation (“Parent”), WESTROCK PACKAGING
SYSTEMS UK LTD., a limited company incorporated under the laws of England and
Wales and MWV LUXEMBOURG S.À R.L., a private limited liability company (société
à responsabilité limitée) incorporated under the laws of Luxembourg, as
Borrowers, the LENDERS and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as
Administrative Agent.
WITNESSETH:
WHEREAS, Borrowers have requested that the Lenders make available for the
purposes specified in this Agreement a revolving credit facility; and
WHEREAS, the Lenders are willing to make available to Borrowers such revolving
credit facility upon the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

1.DEFINITIONS

1.1    Defined Terms. As used in this Agreement (including the foregoing
preamble and recitals), the following terms have the meanings specified below:
“Acquisition” means any acquisition, whether by stock purchase, asset purchase,
merger, amalgamation, consolidation or otherwise, of a Person or a business line
of a Person.
“Activities” has the meaning assigned to such term in Section 8.2(b).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period and currency, an interest rate per annum equal to (a) in the
case of any Eurodollar Borrowing denominated in Dollars, (i) the LIBO Rate for
such Interest Period and currency, multiplied by (ii) the Statutory Reserve Rate
and (b) in the case of any Eurodollar Borrowing denominated in an Offshore
Currency, the LIBO Rate for such Interest Period and such currency.
“Administrative Agent” means Rabobank, in its capacity as administrative agent
for the Lenders under the Loan Documents, and any successor Administrative Agent
appointed pursuant to Section 8.
“Administrative Borrower” has the meaning assigned to such term in Section 9.14.
“Administrative Questionnaire” means an administrative questionnaire delivered
by each Lender in a form supplied by Administrative Agent.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of the Board of Directors of such
Person, or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
“Agent Parties” means, collectively, Administrative Agent and its Related
Parties.
“Agent’s Group” has the meaning assigned to such term in Section 8.2(b).





--------------------------------------------------------------------------------





“Agreement Currency” has the meaning assigned to such term in Section 9.23.
“Anti-Corruption Laws” means the laws, rules, and regulations of the
jurisdictions applicable to any Obligor or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the United Kingdom Bribery Act
2010.
“Anti-Terrorism Laws” means any laws, regulations, or orders of any Governmental
Authority of the United States, the United Nations, United Kingdom, Luxembourg,
European Union or the Netherlands relating to terrorism financing or money
laundering, including, but not limited to, the International Emergency Economic
Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act (50 U.S.C.
§ 5 et seq.), the International Security Development and Cooperation Act (22
U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Public Law 107-56 (the “USA Patriot Act”), and any rules or regulations
promulgated pursuant to or under the authority of any of the foregoing.
“Applicable Foreign Obligor Documents” has the meaning assigned to such term in
Section 3.15.
“Applicable Margin” means, for any day, the applicable rate per annum equal to
(a) 0.00% with respect to any Base Rate Loan, (b) 0.80% with respect to any
Eurodollar Loan, and (c) 0.125% with respect to the commitment fees payable
pursuant to Section 2.11(a).
“Approved Amendment” means any amendment, modification, waiver, supplement,
restatement, refinancing or other replacement of the Existing Credit Agreement,
including any waiver of any provision thereof or consent to any departure
therefrom by a party thereto, so long as such amendment, modification, waiver,
supplement, restatement, refinancing or other replacement shall have been
consented to by lenders under the Existing Credit Agreement that constitute (or
whose Affiliates constitute) the Required Lenders hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 9.4), and accepted by Administrative Agent, substantially in the form
of Exhibit A or any other form approved by Administrative Agent.
“Avoidance Provisions” has the meaning assigned to such term in Section 9.15(c).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.







--------------------------------------------------------------------------------





“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded, or replaced from time to time.
“Base Rate” means, at any time, the greatest of (a) the Prime Rate at such time,
(b) 1/2 of 1% in excess of the Federal Funds Effective Rate at such time, and
(c) the Adjusted LIBO Rate for a Eurodollar Loan in Dollars with a one-month
Interest Period commencing at such time plus 1.0%. For the purposes of this
definition, the Adjusted LIBO Rate shall be determined using the Adjusted LIBO
Rate as otherwise determined by Administrative Agent in accordance with the
definition of “Adjusted LIBO Rate”, except that (i) if a given day is a Business
Day, such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (ii) if a given day is not a
Business Day, the Adjusted LIBO Rate for such day shall be the rate determined
by Administrative Agent pursuant to the preceding clause (i) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate, or such Adjusted LIBO Rate
shall be effective as of the opening of business on the day of such change in
the Prime Rate, the Federal Funds Effective Rate, or such Adjusted LIBO Rate,
respectively. Base Rate, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Base Rate. Notwithstanding the
foregoing, if the Base Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers of such Person, (c) in the case
of any partnership, the Board of Directors of the general partner of such
Person, and (d) in any other case, the functional equivalent of the foregoing.
“Borrower” means the Lux Borrower and the U.K. Borrower, each individually
(collectively, the “Borrowers”).
“Borrowing” means Loans of the same Type and currency made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Minimum” means (a) in the case of a Eurodollar Borrowing denominated
in Dollars, $2,000,000, (b) in the case of a Eurodollar Borrowing denominated in
Euros, €2,000,000, (c) in the case of a Eurodollar Borrowing denominated in
Sterling, £2,000,000, and (d) in the case of a Base Rate Borrowing, $2,000,000.
“Borrowing Multiple” means (a) in the case of a Eurodollar Borrowing denominated
in Dollars, $1,000,000, (b) in the case of a Eurodollar Borrowing denominated in
Euros, €1,000,000, (c) in the case of a Eurodollar Borrowing denominated in
Sterling, £1,000,000, and (d) in the case of a Base Rate Borrowing, $1,000,000
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.3.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, if a determination of a Business Day shall relate
to (a) a Eurodollar Loan, the term “Business







--------------------------------------------------------------------------------





Day” shall also exclude any day on which banks are closed for dealings in Dollar
deposits in the London interbank market, (b) an Offshore Currency Loan
denominated in Euros, or any other dealings in Euros to be carried out pursuant
to this Agreement, the term “Business Day” shall also exclude any day that is
not a TARGET Day, or (c) an Offshore Currency Loan denominated in Sterling, or
any other dealings in Sterling to be carried out pursuant to this Agreement, the
term “Business Day” shall also exclude any day on which commercial banks in
London, England or Luxembourg are authorized or required by law to remain
closed.
“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Sections 6.1(a) and (b) on a Pro Forma Basis.
“Calculation Period” means, in respect of any Calculation Date, the period of
four fiscal quarters of the Parent ended as of the last day of the most recent
fiscal quarter of the Parent preceding such Calculation Date for which
Administrative Agent shall have received the financial information required by
subsections (a) through (c) of Section 5.7 for the fiscal quarter or fiscal
year, as applicable, then ended.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Change in Control” means the occurrence of any of the following events: (a) as
applied to the Parent, that any Person or “Group” (as defined in Section
13(d)(3) of the Exchange Act, but excluding (i) any employee benefit or stock
ownership plans of the Parent, and (ii) members of the Board of Directors and
executive officers of the Parent as of the Effective Date, members of the
immediate families of such members and executive officers, and family trusts and
partnerships established by or for the benefit of any of the foregoing
individuals) shall have acquired more than fifty percent (50%) of the combined
voting power of all classes of common stock of the Parent, except that the
Parent’s purchase of its common stock outstanding on July 1, 2015 which results
in one or more of the Parent’s shareholders of record as of July 1, 2015
controlling more than fifty percent (50%) of the combined voting power of all
classes of the common stock of the Parent shall not constitute an acquisition
hereunder, or (b) Parent shall cease to own and control, of record and
beneficially, directly or indirectly, 100% of each class of outstanding Equity
Interests of each of the Borrowers.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation, or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.







--------------------------------------------------------------------------------





“Charges” has the meaning assigned to such term in Section 9.12.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means at any time, with respect to each Lender, the commitment, if
any, of such Lender to make Loans, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure at such time
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.8 or 2.18(b), or (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.4. The initial amount
of each Lender’s Commitment is set forth below its name on its signature page
hereto, or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $600,000,000.
“Communication” has the meaning assigned to such term in Section 9.1(a).
“Compliance Certificate” has the meaning assigned to such term in Section 5.7.
“Computation Date” means (a) in connection with the making of any new Loan, the
Business Day which is the date such credit is extended; (b) in connection with
any extension or conversion or continuation of an existing Loan, the Business
Day which is the date such Loan is extended, converted or continued; (c) the
date of any reduction of the Commitments pursuant to the terms of Section 2.8;
and (d) the last day of each month.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Companies” means, collectively, the Parent, the Lux Borrower, the
U.K. Borrower, all of the Restricted Subsidiaries, each Permitted Securitization
Subsidiary and, to the extent required to be consolidated with the Parent under
GAAP, any Joint Venture.
“Consolidated Funded Debt” means the Funded Debt of the Consolidated Companies
on a consolidated basis.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) EBITDA for the period of the four prior fiscal quarters of the
Parent ending on such date to (b) Consolidated Interest Expense paid or payable
in cash during such period (together with any sale discounts given in connection
with sales of accounts receivable and/or inventory by the Consolidated Companies
during such period).
“Consolidated Interest Expense” means, for any period, all Interest Expense of
the Consolidated Companies net of interest income and income from
corporate-owned life insurance programs (excluding (a) deferred financing costs
included in amortization, (b) interest expense in respect of insurance premiums,
(c) interest expense in respect of Indebtedness that is non-recourse to the
Parent and its Restricted Subsidiaries under the laws of the applicable
jurisdiction, except for Standard Securitization Undertakings and (d) interest
expense in respect of the write-up or write-down of the fair market value of
Indebtedness) of the Consolidated Companies determined on a consolidated basis
in accordance with GAAP.
“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.







--------------------------------------------------------------------------------





“Contributing Borrower” has the meaning assigned to such term in Section
9.15(f).
“Copyright Licenses” means any written agreement, naming any Obligor as
licensor, granting any right under any Copyright.
“Copyrights” means (a) all copyrights, now existing or hereafter created or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Copyright Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and (b) all renewals
thereof.
“Credit Extension” means the making of a Loan.
“Debt to Capitalization Ratio” means, as of the last day of any fiscal quarter
of the Parent, the ratio (expressed as a percentage) of (a) (i) Total Funded
Debt minus (ii) the aggregate amount of cash on the consolidated balance sheet
of the Parent and its Restricted Subsidiaries attributable to the net proceeds
of an issuance or incurrence of Indebtedness that constitutes Refinancing
Indebtedness in respect of existing Indebtedness maturing within 180 days of
such issuance or incurrence, to (b) the sum of (i) (x) Total Funded Debt minus
(y) the aggregate amount of cash on the consolidated balance sheet of the Parent
and its Restricted Subsidiaries attributable to the net proceeds of an issuance
or incurrence of Indebtedness that constitutes Refinancing Indebtedness in
respect of existing Indebtedness maturing within 180 days of such issuance or
incurrence plus (ii) the Equity Capitalization plus (iii) deferred Taxes of the
Parent and its consolidated Subsidiaries, each as of the last day of such fiscal
quarter.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or any other applicable country or
jurisdiction (including the United Kingdom Insolvency Act of 1986), as the same
may now or hereafter be amended, and including any successor bankruptcy,
insolvency, receivership or similar debtor relief law now or hereafter in
effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Rate” means a per annum interest rate equal to (a) in the case of any
Loans, 2% plus the rate otherwise applicable to such Loan (including the
Applicable Margin) or (b) in the case of any other Obligation, 2% plus the rate
applicable to Base Rate Loans (including the Applicable Margin) as provided in
Section 2.12(a).
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
Administrative Agent and Borrowers in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Administrative Agent or any other Lender any other amount required to be paid
by it hereunder within 2 Business Days of the date when due, (b) has notified
any Borrower, Administrative Agent in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that







--------------------------------------------------------------------------------





effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by Administrative Agent or
Borrowers, to confirm in writing to Administrative Agent and Borrowers that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by Administrative Agent and
Borrowers), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Laws, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) of this definition shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon delivery of written notice of such determination to
Borrowers and each Lender.
“Direction” has the meaning assigned to such term in Section 2.16(i)(ii).
“Dollars” or “$” refers to lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States, any state thereof or the District of Columbia.
“EBITDA” means, for any fiscal period, “EBITDA” as such term is defined in and
as calculated pursuant to the terms of the Existing Credit Agreement.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.







--------------------------------------------------------------------------------





“Effective Date” means the date on which the conditions set forth in Section 4.1
are satisfied (or waived in accordance with Section 9.2).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.4(b)(iii), 9.4(b)(vi), and 9.4(b)(vii) (subject to
such consents, if any, as may be required under Section 9.4(b)(iii)).
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
Environment, as now or is at any relevant time in effect during the term of this
Agreement.
“Equity Capitalization” means as of the date of its determination, consolidated
shareholders’ equity of the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP.
“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations, or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), if such Person
is a limited liability company, membership interests and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Effective Date,
but excluding debt securities convertible or exchangeable into such equity.
“Equivalent Amount” means, whenever this Agreement requires or permits a
determination on any date of the equivalent in any currency (the “base
currency”) of an amount expressed in any other currency (the “other currency”),
the equivalent amount in such base currency of such amount expressed in the
other currency as determined by the Administrative Agent on such date on the
basis of the Spot Rate for the purchase of the base currency with such other
currency on the relevant Computation Date provided for hereunder. For the
avoidance of doubt, the Equivalent Amount in Dollars of any amount denominated
in Dollars shall be such amount.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
“ERISA Affiliate” means an entity which is under common control with any Obligor
within the meaning of Section 4001(a)(14) of ERISA, or is a member of a group
which includes any Obligor and which is treated as a single employer under
subsection (b) or (c) of Section 414 of the Code.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) a withdrawal by the Parent or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations







--------------------------------------------------------------------------------





that is treated as such a withdrawal under Section 4062(e) of ERISA; (d) a
complete or partial withdrawal, within the meaning of Section 4203 or 4205 of
ERISA, by the Parent or any ERISA Affiliate from a Multiemployer Plan or the
receipt by any Obligor or any ERISA Affiliate of notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (e) the filing of a notice with the PBGC of intent to
terminate a Pension Plan in a distress termination described in Section 4041(c)
of ERISA or the commencement of proceedings by the PBGC to terminate or to
appoint a trustee to administer a Pension Plan; or (f) the imposition of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan upon the Parent or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EU Regulation” has the meaning assigned to such term in Section 3.15(e).
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurodollar Illegality Notice” has the meaning assigned to such term in
Section 2.18(a).
“Event of Default” has the meaning assigned to such term in Section 7.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated,
but for the purposes of the U.K. not including deemed net income), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrowers under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(g) and Section 2.16(j), and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 1, 2015 (as amended by Amendment No. 1 thereto, dated as of July 1, 2016)
by and among Parent, WestRock Company of Canada Holdings Corp./Compagnie de
Holdings WestRock du Canada Corp. (formerly, RockTenn Company of Canada Holdings
Corp./Compagnie De Holdings RockTenn Du Canada Corp.), a Nova Scotia unlimited
company (together with the Parent, as borrowers), and any other







--------------------------------------------------------------------------------





Subsidiary of the Parent that becomes an additional borrower pursuant thereto,
WestRock RKT Company (formerly, Rock-Tenn Company), a Georgia corporation, and
WestRock MWV, LLC (formerly, Meadwestvaco Corporation), a Delaware limited
liability company, as guarantors, the lenders party thereto, and Wells Fargo
Bank, National Association, as administrative agent, and as the same may be
further amended, modified, waived, supplemented, restated, refinanced or
otherwise replaced from time to time in each case pursuant to an Approved
Amendment.
“Existing Senior Notes” has the meaning ascribed to such term in the Existing
Credit Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code (and any amended or successor version
described above) and any intergovernmental agreements implementing the
foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by Administrative Agent from three federal funds brokers
of recognized standing selected by it. Notwithstanding the foregoing, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Fee Letter” means that certain fee letter, dated as of the Effective Date,
executed by Borrowers setting forth the applicable fees relating to this
Agreement to be paid to Administrative Agent, on its behalf and on behalf of the
Lenders.
“Foreign Lender” means any Lender or Participant that is not a U.S. Person.
“Foreign Obligor” means each Borrower and any Guarantor that is a Foreign
Subsidiary.
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) maintained or contributed to by
any Obligor or any of its Subsidiaries or in respect of which any Obligor or any
of its Subsidiaries is obligated to make contributions, in each case, for the
benefit of employees of any Obligor or any of its Subsidiaries other than those
employed within the United States, other than a plan maintained exclusively by a
Governmental Authority.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with applicable accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan; (b) the failure to register or loss of good
standing with applicable regulatory or tax authorities of any such Foreign Plan
required to be registered or registered to maintain advantageous tax status; or
(c) the failure of any Foreign Plan to comply with any provisions of applicable
law and regulations or with the material terms of such Foreign Plan.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.







--------------------------------------------------------------------------------





“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date with respect to the Loan Documents: (a) the principal of and
interest accrued to such date on the Loans shall have been paid in full in cash,
(b) all fees, expenses, and other amounts then due and payable (other than
contingent amounts for which a claim has not been made) under any Loan Document
shall have been paid in full in cash, and (c) the Commitments shall have expired
or irrevocably been terminated.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means, with respect to any Person, without duplication, all
“Funded Debt” (as such term is defined in and as calculated pursuant to the
terms of the Existing Credit Agreement) of such Person.
“Funding Borrower” has the meaning assigned to such term in Section 9.15(f).
“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession).
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government, including any
supra-national bodies (such as the European Union or the European Central Bank).
“Guarantor” means Parent and any other Person executing a Guaranty Agreement.
“Guaranty Agreement” means, collectively, (a) that certain Guaranty Agreement
dated as of the Effective Date executed and delivered by Parent in favor of the
Administrative Agent and Lenders, and (b) any other guaranty agreement delivered
to Administrative Agent from time to time by any Person providing a guarantee of
any of the Obligations, in form and substance reasonably acceptable to
Administrative Agent.
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (a) to purchase any such Indebtedness or any property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase Property, securities or services primarily for
the purpose of assuring the holder of such Indebtedness, or (d) to otherwise
assure or hold harmless the holder of such Indebtedness against loss in respect
thereof. The amount of any Guaranty Obligation hereunder







--------------------------------------------------------------------------------





shall (subject to any limitations set forth therein) be deemed to be an amount
equal to the outstanding principal amount (or maximum principal amount, if
larger) of the Indebtedness in respect of which such Guaranty Obligation is
made.
“Hazardous Substances” means any substance, waste, chemical, pollutant or
contaminant, material or compound in any form, including petroleum, crude oil or
any fraction thereof, asbestos or asbestos containing materials, or
polychlorinated biphenyls, that is regulated pursuant to any Environmental Law.
“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including any interest rate swap, cap or collar
agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements, but excluding (a) any
purchase, sale or option agreement relating to commodities used in the ordinary
course of such Person’s business and (b) any agreement existing as of the
Effective Date or entered into after the Effective Date in accordance with the
historical practices of the Consolidated Companies related to the fiber trading
and fiber brokerage business of such Persons.
“Immaterial Subsidiary” means any Subsidiary of the Parent which is deemed to be
an “Immaterial Subsidiary” under and pursuant to the terms of the Existing
Credit Agreement.
“Indebtedness” means, with respect to any Person, without duplication, all
“Indebtedness” of such Person as such term is defined in and as calculated
pursuant to the terms of the Existing Credit Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.3(b).
“Information” has the meaning assigned to such term in Section 9.11(b).
“Information Materials” has the meaning assigned to such term in Section 5.7.
“Intellectual Property” means all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.
“Interest Election Request” means a request by Borrowers to convert or continue
a Borrowing in accordance with Section 2.7.
“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the second
Business Day following each Quarterly Date; and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.







--------------------------------------------------------------------------------





“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, or six months
thereafter, as Borrowers may elect in accordance with Section 2.7; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.
“Joint Venture” means, with respect to any Person, any corporation or other
entity (including limited liability companies, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, of
which some but less than 100% of the total combined voting power of all classes
of voting Equity Interests or other ownership interests, at the time as of which
any determination is being made, is owned by such Person, either directly or
indirectly through one or more Subsidiaries of such Person.
“Judgment Currency” has the meaning assigned to such term in Section 9.23.
“Lead Arranger” means Rabobank, in its capacity as sole lead arranger and sole
bookrunner for the credit facility under this Agreement.
“Lender” means a Lender with a Commitment or, if the Commitments have terminated
or expired, a Lender with Revolving Credit Exposure.
“Lenders” means the Persons party hereto as a “Lender” and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“LIBO Rate” means, for any Interest Period for any Eurodollar Loan comprising
part of the same Borrowing in any currency, an interest rate per annum:
(a)    in the case of a Eurodollar Borrowing that is denominated in Dollars,
equal to the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in Dollars with a term equivalent to such Interest Period as
displayed on the Reuters screen page that displays such rate (currently page
LIBOR01) (or, in the event such rate does not appear on a Reuters page or
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., London time, 2 Business
Days prior to the commencement of such Interest Period; provided that in the
event that such rate is not available at such time for any reason, the LIBO Rate
with







--------------------------------------------------------------------------------





respect to such Borrowing of Dollars for such Interest Period shall be the rate
at which Dollar deposits in the amount of the requested Loan and for a maturity
comparable to such Interest Period are offered by the principal London office of
Rabobank in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, 2 Business Days prior to the commencement
of such Interest Period,
(b)    in the case of a Eurodollar Borrowing that is denominated in Sterling,
equal to either (i) the rate per annum for deposits in Sterling that appears on
Reuters Page LIBOR-01 (or any other page that may replace any such page on such
service or is applicable to Sterling in the judgment of the Administrative
Agent), or (ii) if a rate cannot be determined pursuant to clause (i) above, a
rate per annum equal to the average of the rate per annum at which deposits in
Sterling are available to the Administrative Agent as determined by the
Administrative Agent in London, England to prime banks in the interbank market,
in either case at 11:00 a.m., London time, 2 Business Days prior to the
commencement of such Interest Period and for a period equal to such Interest
Period, and
(c)    in the case of a Eurodollar Borrowing that is denominated in Euros, equal
to either (i) the rate per annum for deposits in Euros that appears on Reuters
Page LIBOR-01 (or any successor page), or (ii) if a rate cannot be determined
pursuant to clause (i) above, a rate per annum equal to the average of the rate
per annum at which deposits in Euros are available to the Administrative Agent
as determined by the Administrative Agent in London, England to prime banks in
the interbank market, in either case at 11:00 a.m., London time, 2 Business Days
prior to the commencement of such Interest Period and for a period equal to such
Interest Period,
provided that in no event shall the LIBO Rate for any currency be less than
zero.
“License” has the meaning assigned to such term in Section 5.6(c).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind in the nature of a security interest
(including any conditional sale or other title retention agreement and any lease
in the nature thereof).
“Loan” means a loan or advance made pursuant to Section 2.1.
“Loan Documents” means, collectively, this Agreement, all Guaranty Agreements,
the Fee Letter, all Borrowing Requests, all Interest Election Requests, and all
other documents, instruments, certificates, and agreements executed, delivered,
or acknowledged by an Obligor (other than Organizational Documents) that are
issued under or delivered pursuant to this Agreement.
“Loans” mean the loans made by the Lenders to any Borrower pursuant to this
Agreement in the form of a Loan.
“Lux Borrower” means MWV Luxembourg S.à r.l., a private limited liability
company (société à responsabilité limitée), incorporated under the laws of
Luxembourg, having its registered office at 163, rue du Kiem, 8030 Strassen,
Grand Duchy of Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B 159.099.
“Luxembourg” means the Grand Duchy of Luxembourg.







--------------------------------------------------------------------------------





“Luxembourg Insolvency Rules” has the meaning assigned to such term in the
definition of “Solvent.”
“Luxembourg Loan” means any Loan made to the Lux Borrower by a Lender.
“Luxembourg Tax Deduction” has the meaning assigned to such term in Section
2.16(k).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Parent and its Restricted Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Obligors, taken as a
whole, to perform their obligations under any Loan Document; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Obligors, taken as a whole, of the Loan Documents.
“Material Contract” means any contract or other arrangement to which the Parent
or any of its Subsidiaries is a party that is required to be filed with the SEC.
“Material Subsidiary” means each Restricted Subsidiary that is not an Immaterial
Subsidiary.
“Maturity Date” means May 14, 2018.
“Maximum Borrower Liability” has the meaning assigned to such term in
Section 9.15(c).
“Maximum Rate” has the meaning assigned to such term in Section 9.12.
“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 3(37) of ERISA or described in Section 4001(a)(3) of ERISA and that is
subject to ERISA, to which the Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.2 and (b) has been approved by
Administrative Agent and the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Obligations” means all of the obligations, indebtedness and liabilities of the
Obligors to the Lenders and Administrative Agent under this Agreement or any of
the other Loan Documents, including principal, interest, fees, prepayment
premiums (if any), expenses, reimbursements and indemnification obligations and
other amounts, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, and expenses that accrue after
the commencement by or against any Obligor of any proceeding under any Debtor
Relief Law, regardless of whether such interest, fees, and expenses are allowed
or allowable in whole or in part as a claim in such proceeding.
“Obligor” means each Borrower and each Guarantor.
“Offshore Currency” means Sterling, and Euros.
“Offshore Currency Loan” means any Loan denominated in an Offshore Currency.







--------------------------------------------------------------------------------





“Organizational Documents” means, with respect to any Person (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate or articles of formation of such Person (or, in the case of (x) the
U.K. Borrower, its memorandum and articles of association, and (y) the Lux
Borrower, its articles of association), (c) in the case of any limited
partnership, the certificate of formation and limited partnership agreement (or
similar documents) of such Person, (d) in the case of any general partnership,
the partnership agreement (or similar document) of such Person, (e) in any other
case, the functional equivalent of the foregoing, and (f) any shareholder,
voting trust, or similar agreement between or among any holders of Equity
Interests of such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Debtor Relief Law” has the meaning assigned to such term in Section
9.15(c).
“Other Taxes” means all present or future stamp, registration, court or
documentary, intangible, recording, filing or similar Taxes or notarial fees
that, in each case, arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.18(b)) and any Luxembourg registration duties (droit d'enregistrement)
payable due to registration of any Loan Document by the Lenders when such
registration is or was not required to maintain, preserve or enhance the rights
of the Administrative Agent or any Lender under any Loan Document.
“Parent” has the meaning ascribed to such term in the preamble to this
Agreement.
“Participant” has the meaning assigned to such term in Section 9.4(e).
“Participant Register” has the meaning assigned to such term in Section 9.4(e).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to an Obligor of any right to manufacture, use or sell any
invention covered by a Patent.
“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and







--------------------------------------------------------------------------------





is sponsored or maintained by the Parent or any ERISA Affiliate or to which the
Parent or any ERISA Affiliate contributes or has an obligation to contribute, or
in the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the immediately preceding five
(5) plan years.
“Permitted Securitization Entity” means a Person (other than a Permitted
Securitization Subsidiary, individual or Governmental Authority) that was
established by a financial institution or Affiliate thereof to purchase or
otherwise acquire assets for the principal purpose of securitization, and which
purchase or acquisition of such assets is funded through the issuance of
securities by such Person or by such Person incurring indebtedness; provided
that a financial institution or Affiliate of a financial institution that
purchases or acquires assets for the principal purpose of securitization shall
also be considered a Permitted Securitization Entity.
“Permitted Securitization Subsidiary” means any Subsidiary of the Parent that
(a) is directly or indirectly wholly-owned by the Parent, (b) is formed and
operated solely for purposes of a Permitted Securitization Transaction, (c) is
formed to qualify as a “bankruptcy remote” entity, (d) has organizational
documents which limit the permitted activities of such Permitted Securitization
Subsidiary to the acquisition of Securitization Assets from the Parent or one or
more of its Subsidiaries, the securitization of such Securitization Assets and
activities necessary or incidental to the foregoing, (e) if organized within the
United States, is organized so as to meet S&P’s requirements for special purpose
entities engaged in the securitization of assets, (f) if organized within Canada
or any province or territory thereof, is organized so as to meet the
requirements for special purpose entities engaged in the securitization of
assets by any recognized rating agency operating in such jurisdiction and (g) if
organized outside the United States and Canada (and any province or territory
thereof), is organized so as to meet the requirements for special purpose
entities engaged in the securitization of assets by any recognized rating agency
operating in such jurisdiction; provided that if no requirements for special
purpose entities exist in such jurisdiction, the Parent shall certify to the
Administrative Agent that no recognized rating agency is operating in such
jurisdiction that customarily rates securitization transactions.
“Permitted Securitization Transaction” means (a) the transfer by the Parent or
one or more of its Restricted Subsidiaries of Securitization Assets to one or
more (x) Permitted Securitization Subsidiaries or (y) Permitted Securitization
Entities and, in each case, the related financing of such Securitization Assets;
provided that, in each case, (i) such transaction is the subject of a favorable
legal opinion as to the “true sale” of the applicable Securitization Assets
under the laws of the applicable jurisdiction and (ii) such transaction is
non-recourse to the Parent and its Restricted Subsidiaries under the laws of the
applicable jurisdiction, except for Standard Securitization Undertakings, (b)
any credit facility backed or secured by Receivables or any other Securitization
Assets of the Consolidated Companies among one or more Consolidated Companies
and a financial institution, which credit facility is non-recourse to the Parent
and its Restricted Subsidiaries under the laws of the applicable jurisdiction,
except for Standard Securitization Undertakings or (c) any other arrangement or
agreement in respect of a “true sale” (or any similar concept in the applicable
jurisdiction) of Receivables or any other Securitization Assets in accordance
with the laws of the United States or any State thereof, Canada, any province or
territory of Canada or other applicable jurisdiction.







--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Obligor or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Platform” has the meaning assigned to such term in Section 9.1(d).
“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal as the U.S. dollar “prime rate” for such day or, if the Wall Street
Journal does not publish such rate on such day, then such rate as most recently
published prior to such day.
“Priority Debt Basket” means, at any time, the “Priority Debt Basket” as such
term is defined in and as calculated pursuant to the terms of the Existing
Credit Agreement.
“Process Agent” has the meaning assigned to such term in Section 9.9(d).
“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.6(c)) of the
financial covenants set forth in Section 6.1(a) and (b) in respect of a proposed
transaction or designation of a Restricted Subsidiary as an Unrestricted
Subsidiary (a “Specified Transaction”), the making of such calculation after
giving effect on a pro forma basis to:
(a)    the consummation of such Specified Transaction as of the first day of the
applicable Calculation Period;
(b)    the assumption, incurrence or issuance of any Indebtedness of a
Consolidated Company (including any Person which became a Consolidated Company
pursuant to or in connection with such Specified Transaction) in connection with
such Specified Transaction, as if such Indebtedness had been assumed, incurred
or issued (and the proceeds thereof applied) on the first day of such
Calculation Period (with any such Indebtedness bearing interest at a floating
rate being deemed to have an implied rate of interest for the applicable period
equal to the rate which is or would be in effect with respect to such
Indebtedness as of the applicable Calculation Date);
(c)    the permanent repayment, retirement or redemption of any Indebtedness
(other than revolving Indebtedness, except to the extent accompanied by a
permanent commitment reduction) by a Consolidated Company (including any Person
which became a Consolidated Company pursuant to or in connection with such
Specified Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period;
(d)    other than in connection with such Specified Transaction, any assumption,
incurrence or issuance of any Indebtedness by a Consolidated Company after the
first day of the applicable Calculation Period, as if such Indebtedness had been
assumed, incurred or issued (and the proceeds thereof applied) on the first day
of such Calculation Period (with any such Indebtedness so incurred or issued
bearing interest at a floating rate being deemed to have an implied rate of
interest for the applicable period equal to the rate which is or would be in
effect with respect to such Indebtedness as of the applicable Calculation Date,







--------------------------------------------------------------------------------





and with any such Indebtedness so assumed bearing interest at a floating rate
being calculated using the actual interest rate in effect during such period);
and
(e)    other than in connection with such Specified Transaction, the permanent
repayment, retirement or redemption of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a permanent commitment
reduction) by a Consolidated Company after the first day of the applicable
Calculation Period, as if such Indebtedness had been repaid, retired or redeemed
on the first day of such Calculation Period.
“Pro Rata Share” means with respect to any Lender in respect of any rights or
obligations affecting or involving all Lenders (including any reimbursement
obligations in respect of any indemnity claim arising out of an action or
omission of Administrative Agent under this Agreement), the percentage (carried
out to the ninth decimal place) of the total Commitments hereunder represented
by the aggregate amount of such Lender’s Commitments. If the Commitments have
terminated or expired, the Pro Rata Share shall be determined based upon the
Revolving Credit Exposure of all such Lenders at such time.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Quarterly Dates” means the last day of March, June, September, and December of
each year through the Maturity Date, commencing with the first such date after
the Effective Date.
“Rabobank” means Coöperatieve Rabobank U.A., New York Branch.
“Recipient” means (a) Administrative Agent, and (b) any Lender, as applicable.
“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Existing Indebtedness”), any other Indebtedness that renews, refinances,
refunds, replaces or extends such Existing Indebtedness (or any Refinancing
Indebtedness in respect thereof); provided that the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of such Existing
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Existing Indebtedness and any reasonable fees, premium and
expenses relating to such renewal, refinancing, refunding, replacement or
extension, unless at the time such Refinancing Indebtedness is incurred, such
excess amount shall be permitted under Section 6.3 and, if applicable, utilize a
basket thereunder.
“Register” has the meaning assigned to such term in Section 9.4(d).
“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact, and representatives of
such Person and of such Person’s Affiliates.







--------------------------------------------------------------------------------





“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migrating or leaching
into the Environment, or into or from any building or facility.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.
“Required Financial Information” means, as to any fiscal quarter or fiscal year
of the Parent, the financial information required by subsections (a) through (c)
of Section 5.7 for such fiscal quarter or fiscal year, as applicable.
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, and unused Commitments representing more than 50% of the sum of the
aggregate Revolving Credit Exposures and unused Commitments of all Lenders at
such time; provided the Commitments of, and the portion of the Revolving Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Requirements of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.
“Resignation Effective Date” has the meaning assigned to such term in Section
8.6(a).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, or controller of any
Person, and in the case of (x) the Lux Borrower, the manager (gérant) designated
for that purpose by a resolution of the board of managers and (y) the U.K.
Borrower, a director of the U.K. Borrower. Any document delivered hereunder that
is signed by a Responsible Officer of any Person shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Person and such Responsible Officer shall be presumed
to have acted on behalf of such Person.
“Restricted Subsidiary” means any Subsidiary of the Parent other than any such
Subsidiary that is or shall become an Unrestricted Subsidiary.
“Revolving Credit Availability Period” means the period from and including the
Effective Date and ending on the earlier of the Business Day immediately
preceding the Maturity Date and the date of termination of the Commitments
pursuant to the terms hereof.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount in Dollars of the outstanding principal amount of
such Lender’s Loans at such time.
“S&P” means Standard & Poor’s Financial Services LLC, a division of S&P Global
Inc.
“Sanctions” means any sanctions administered by, maintained by, or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom, the Netherlands, Luxembourg or
other relevant sanctions authority in any jurisdiction in which an Obligor or
any of its Subsidiaries is organized or located or conducts business.







--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.
“Securitization Assets” means any accounts receivable, notes receivable, rights
to future lease payments or residuals (collectively, the “Receivables”) owed to
or owned by the Parent or any Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such Receivables, all contracts
and contract rights, purchase orders, records, security interests, financing
statements or other documentation in respect of such Receivables and all
guarantees, letters of credit, insurance or other agreements or arrangements
supporting or securing payment in respect of such Receivables, all lockboxes and
collection accounts in respect of such Receivables (but only to the extent such
lockboxes and collection accounts contain only amounts related to such
Receivables subject to a Permitted Securitization Transaction), all collections
and proceeds of such Receivables and other assets which are of the type
customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.
“Solvent” means, with respect to any Person (other than a Person organized under
the laws of Luxembourg or the United Kingdom), that as of the date of
determination, (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on such date of determination; (c) such Person
has not incurred and does not intend to incur, or believe that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (d) such Person is “solvent” within the meaning
given that term and similar terms under the Bankruptcy Code and applicable laws
relating to fraudulent transfers and conveyances. For purposes of the foregoing
definition, (i) the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5), (ii) “debt” means liability on a “claim,” and (iii)
“claim” means any (A) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (B) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. “Solvent” shall mean with respect to any Person organized under
the laws of (i) the United Kingdom, that such Person is able to pay its debts as
they fall due, is not deemed unable to pay its debts as they fall due within the
meaning of Section 123(1) of the Insolvency Act of 1986 and that the value of
its assets is greater than the value of its liabilities, taking into account
contingent and prospective liabilities, and (ii) Luxembourg, that such Person
(1) is not unable to meet its financial obligations (cessation de paiements) and
has not lost its creditworthiness (ébranlement de credit) within the meaning of
Article 437 of the Luxembourg Commercial Code; (2) is not subject to insolvency
proceedings within the meaning of Articles 437 ff. of the Luxembourg Commercial
Code or any other insolvency proceedings pursuant to the Council Regulation (EC)
N° 1346/2000 of 29 May 2000 on insolvency proceedings; (3) is not subject to
controlled management (gestion contrôlée) within the meaning of the grand ducal
regulation of 24 May 1935 on controlled management; (4) has not entered into
voluntary arrangement with creditors (concordat préventif de faillite) within
the meaning of the law of 14 April 1886 on arrangements to prevent insolvency,
as







--------------------------------------------------------------------------------





amended; (5) is not subject to suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code; and
(6) is not subject to voluntary or compulsory winding up pursuant to the law of
10 August 1915 on commercial companies, as amended (“Luxembourg Insolvency
Rules”).
“Specified Transaction” has the meaning assigned to such term in the definition
of “Pro Forma Basis”.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. (New York time) on the date two (2) Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another nationally-recognized financial
institution designated by the Administrative Agent if the Administrative Agent
does not have as of the date of determination a spot buying rate for any such
currency.
“Standard Securitization Undertakings” has the meaning ascribed to such term in
the Existing Credit Agreement.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which Administrative Agent or any Lender (including any branch, Affiliate or
other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions, or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through one or more intermediaries or subsidiaries. Unless otherwise
specified, “Subsidiary” means a Subsidiary of Parent.
“Successor Borrower” has the meaning assigned to such term in Section
6.04(a)(i).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.







--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
or penalties applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the aggregate
amount of the Revolving Credit Exposures and unused Commitments of such Lender
at such time.
“Total Funded Debt” means, without duplication, the sum of: (a) Consolidated
Funded Debt, (b) with respect to a Permitted Securitization Transaction, (i) if
a Permitted Securitization Subsidiary is a party to such Permitted
Securitization Transaction, the aggregate principal, stated or invested amount
of outstanding loans made to the relevant Permitted Securitization Subsidiary
under such Permitted Securitization Transaction and (ii) if a Permitted
Securitization Entity is a party to such Permitted Securitization Transaction,
the aggregate amount of cash consideration received as of the date of such sale
or transfer by the Parent and its Restricted Subsidiaries from the sale or
transfer of Receivables or other Securitization Assets during the applicable
calendar month in which such sale or transfer took place under such Permitted
Securitization Transaction, and (c) to the extent not otherwise included, the
outstanding principal balance of Indebtedness under any Permitted Securitization
Transaction referenced in clause (b) of the definition thereof.
“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress and service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.
“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party and the consummation of the transactions contemplated thereby, the
borrowing of Loans, the use of the proceeds thereof, and the payment of all fees
and expenses to be paid on or prior to the Effective Date and owing in
connection with the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
“U.K. Borrower” means WestRock Packaging Systems UK Ltd., a limited company
incorporated under the laws of England and Wales with company number 02021031.
“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable in respect of an advance under a Loan Document and is (a) a
Lender (i) that is a bank (as defined for the purpose of section 879 of the
United Kingdom Income Tax Act 2007) making an advance under a Loan Document or
(ii) in respect of an advance made under a Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the United Kingdom Income Tax
Act 2007) at the time such advance was made, and in either case is subject to
United Kingdom corporation







--------------------------------------------------------------------------------





tax on any payments of interest made with respect to such advance; (b) a Lender
which is (i) a company resident in the United Kingdom for United Kingdom tax
purposes, (ii) a partnership, each member of which is (x) a company resident in
the United Kingdom for United Kingdom tax purposes, or (y) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the Corporation Tax Act
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the Corporation Tax Act 2009, or (iii) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the Corporation Tax Act 2009) of that
company; or (c) a U.K. Treaty Lender.
“U.K. Tax Confirmation” means confirmation by a Lender that the Person
beneficially entitled to interest payable to such Lender in respect of an
advance under a Loan Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes, (b) a partnership, each member of which
is (i) a company resident in the United Kingdom for United Kingdom tax purposes,
or (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009, or (c) a company not so resident in the United Kingdom that
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of section 19 of the
Corporation Tax Act 2009) of that company.
“U.K. Taxes” means Taxes (including Other Taxes) imposed by the United Kingdom.
“U.K. Treaty” has the meaning assigned to such term in the definition of “U.K.
Treaty State”.
“U.K. Treaty Lender” means a Lender that (a) is treated as a resident of a U.K.
Treaty State for the purposes of a U.K. Treaty and (b) does not carry on a
business in the United Kingdom through a permanent establishment with which such
Lender’s participation is effectively connected.
“U.K. Treaty State” means a jurisdiction party to an income tax treaty with the
United Kingdom (a “U.K. Treaty”) that makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means any Subsidiary which is designated as being an
“Unrestricted Subsidiary” under and pursuant to the terms of the Existing Credit
Agreement.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(g).
“USA Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.







--------------------------------------------------------------------------------





“Withholding Agent” means any Obligor and Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a Eurodollar Loan).
Borrowings also may be classified and referred to by Type (e.g., a Eurodollar
Borrowing).

1.3    Interpretation. With reference to this Agreement and each other Loan
Document, unless other specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine, and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s permitted successors and
assigns, (iii) the words “herein”, “hereof”, and “hereunder”, and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) unless otherwise specified, all references in any Loan Document to
Sections, Exhibits, and Schedules shall be construed to refer to Sections of,
and Exhibits, and Schedules to, the Loan Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) any table of contents, captions and headings are for convenience of
reference only and shall not affect the construction of this Agreement or any
other Loan Document, and (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

1.4    Rounding. Any financial ratios required to be maintained by Parent and
its Subsidiaries pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.5    Currency Equivalents. The Administrative Agent shall determine the Spot
Rates as of each Computation Date to be used for calculating the Equivalent
Amounts in Dollars or Offshore Currencies, as applicable. Such Spot Rates shall
become effective as of such Computation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Computation Date to occur. Except for purposes of financial statements
delivered by the Parent hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
for purposes of the Loan Documents shall be the Equivalent Amounts in Dollars
thereof as determined in good faith by the Administrative Agent.

1.6    Accounting Terms; GAAP.
(a)    Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of Parent delivered to the Lenders; provided
that, if the Parent shall notify the Administrative Agent that it wishes to
amend any covenant in Section 6.1 (or any component thereof) to eliminate the
effect of any change in GAAP on the operation of such covenant or such ratio (or
if the Administrative Agent notifies the Parent that the Required Lenders wish
to amend Section 6.1 (or any component thereof) for such purpose), then the
Parent’s compliance with such covenant shall be determined on the basis of GAAP
in effect and as adopted by the Parent on March 31, 2015 (which, for the
avoidance of doubt, shall exclude any prospective changes to lease accounting
under GAAP), until either such notice is withdrawn or such covenant is amended
in a manner satisfactory to the Parent and the Required Lenders.
(b)    The Parent shall deliver to the Administrative Agent and each Lender at
the same time as the delivery of any Required Financial Information, (a) a
description in reasonable detail of any material change in the application of
accounting principles employed in the preparation of such financial statements
from those applied in the most recently preceding quarterly or annual financial
statements as to which no objection shall have been made in accordance with the
provisions above and (b) a reasonable estimate of the effect on the financial
statements on account of such changes in application (it being understood that
the requirement in this subsection (ii) shall be satisfied if the information
required by clauses (a) and (b) above are included the applicable Required
Financial Information).
(c)    Notwithstanding the above, the parties hereto acknowledge and agree that,
for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 6.1 for any
applicable period (including for purposes of the definitions of “Consolidated
Interest Expense,” “EBITDA,” “Pro Forma Basis” and “Total Funded Debt” set forth
in Section 1.1), if any Acquisition or disposition of Property, in each case
involving consideration in excess of $50,000,000, occurred during such period,
such calculations with respect to such period shall be made on a Pro Forma
Basis.
(d)    Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that after the Loan Parties’ obligations with respect to a
series of debt securities are deemed to be no longer outstanding under an
indenture or other operative document governing such debt securities (including
due to having paid or irrevocably deposited funds sufficient to pay the entire
Indebtedness represented by such debt securities at a given date), (i) such debt
securities will thereafter be deemed to be no longer “outstanding” for purposes
of all calculations made under this Agreement and (ii) any interest expense
attributable to such debt securities will thereafter be deemed not to constitute
Interest Expense for purposes of all calculations made under this Agreement.

1.7    Luxembourg Terms. Any reference to (a) a lien or security interest
includes any hypothèque, nantissement, gage, privilège, sûreté réelle, droit de
retention and any type of real security in rem (sûreté réelle) or agreement or
arrangement having a similar effect and any transfer of title by way of
security; (b) a director includes a gérant or an administrateur; (c) a “set-off”
includes, for purposes of Luxembourg law, legal set-off; or (d) attachment or
similar creditors process means an executory attachment.

2.    THE CREDITS

2.1    The Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees, severally and not jointly with any other Lender, to make
Loans to Borrowers from time to time during the Revolving Credit Availability
Period, in Dollars or any Offshore Currency, in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure (determined
in the Equivalent Amount in Dollars as of the most recent Computation Date)
exceeding such Lender’s Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders (determined in the Equivalent Amount in Dollars as of
the most recent Computation Date) exceeding the aggregate Commitments of all
Lenders. Within the foregoing limits and subject to the terms and conditions set
forth herein, Borrowers may borrow, prepay, and reborrow Loans.







--------------------------------------------------------------------------------






2.2    Loans and Borrowings.
(a)    Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type and currency made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.
(b)    Type of Loans. Subject to Sections 2.7 and 2.13, each Borrowing shall be
comprised entirely of Base Rate Loans or Eurodollar Loans as Borrowers may
request in accordance herewith; provided all Loans in an Offshore Currency shall
be Eurodollar Loans. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that (i) any exercise of such option shall not affect the
obligation of Borrowers to repay such Loan in accordance with the terms of this
Agreement and (ii) the nonperformance of a Lender’s obligations by any domestic
or foreign branch or Affiliate of such Lender so nominated by it shall not
relieve the Lender from its obligations under this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowing. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
a minimum aggregate principal amount equal to the applicable Borrowing Minimum
or an integral multiple of the applicable Borrowing Multiple in excess thereof;
provided that a Eurodollar Borrowing may be in an aggregate principal amount
that is equal to the entire unused balance of the aggregate Commitments of all
Lenders. At the time that each Base Rate Borrowing is made, such Borrowing shall
be in a minimum aggregate principal amount equal to the applicable Borrowing
Minimum or an integral multiple of the applicable Borrowing Multiple in excess
thereof; provided that a Base Rate Borrowing may be in an aggregate principal
amount that is equal to the entire unused balance of the aggregate Commitments
of all Lenders. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 5
Eurodollar Borrowings outstanding.
(d)    Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, Borrowers shall not be entitled to request, or to
elect to convert to or continue as, a Eurodollar Borrowing, if the Interest
Period requested with respect thereto would end after the Maturity Date.
(e)    Currency for each Borrowing. All Eurodollar Loans shall be made in
Dollars or in any Offshore Currency, as Borrowers may request but subject to
Section 4.2(c). All Base Rate Loans shall be made in Dollars.

2.3    Requests for Borrowings. To request a Borrowing, Borrowers shall notify
Administrative Agent of such request in writing, which request must be received
by Administrative Agent (i) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, or (ii) in the case of a Base Rate Borrowing in Dollars, not
later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and shall be in the
form of Exhibit 2.3 and signed by Borrowers. Each Borrowing Request shall
specify the following information:
(a)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;
(b)    the aggregate principal amount of the requested Borrowing;
(c)    the date of such Borrowing, which shall be a Business Day;
(d)     in the case of a Eurodollar Borrowing, whether the requested Borrowing
is to be denominated in Dollars, Euros or Sterling;
(e)     in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto (including specifying the duration of such Interest Period
and the last day of such Interest Period), which shall be a period contemplated
by the definition of “Interest Period”; and
(f)    the location and number of a Borrower’s accounts or, in connection with
the initial Borrowings on the Effective Date, Person to which funds are to be
disbursed, which shall comply with the requirements of Section 2.6.
If no election as to the currency of Borrowing is specified, then the requested
Borrowing shall be denominated in Dollars. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be a Base Rate
Borrowing, if denominated in Dollars, or a Eurodollar Borrowing, if denominated
in an Offshore Currency. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, then Borrowers shall be deemed to have selected
an Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

2.4    Reserved.

2.5    Reserved.

2.6    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by (i) in the case of Eurodollar Loans in an Offshore Currency, 9:00 a.m.,
New York City time, and (ii) in the case of Base Rate Loans or Eurodollar Loans
in Dollars, 1:00 p.m., New York City time, to the account of Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
Administrative Agent will make such Loans available to Borrowers by promptly
crediting







--------------------------------------------------------------------------------





the amounts so received, in like funds, to the account or accounts designated by
Borrowers in the applicable Borrowing Request.
(b)    Presumption by Administrative Agent. Unless Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.6(a) and
may, in reliance upon such assumption but without any obligation to do so, make
available to Borrowers a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender on the one hand and Borrowers
on the other severally agree to pay to Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to any Borrower to but excluding the date
of payment to Administrative Agent, at (i) in the case of a payment to be made
by such Lender, for the first 3 Business Days the greater of the Federal Funds
Effective Rate and a rate determined by Administrative Agent in accordance with
banking industry rules on interbank compensation and thereafter at the Base Rate
and (ii) in the case of a payment to be made by Borrowers, the interest rate
applicable to Base Rate Loans. If Borrowers and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrowers the amount of such
interest paid by Borrowers for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrowers shall be without prejudice to any claim Borrowers may have against a
Lender that shall have failed to make such payment to Administrative Agent. A
notice of Administrative Agent to any Lender or Borrowers with respect to any
amount owing under this Section 2.6(b) shall be conclusive, absent manifest
error.
(c)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 9.3(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 9.3(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 9.3(c).

2.7    Interest Elections.
(a)    Elections by Borrowers for Borrowings. Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period specified in such
Borrowing Request. Thereafter, subject to the requirements of Sections 2.13 and
2.15, Borrowers may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section; provided that all
Loans in an Offshore Currency shall be Eurodollar Loans. Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.







--------------------------------------------------------------------------------





(b)    Notice of Elections. To make an election pursuant to this Section,
Borrowers shall notify Administrative Agent of such election by telephone or by
emailing an Interest Election Request to Administrative Agent, in either case by
the time that a Borrowing Request would be required under Section 2.3 if
Borrowers were requesting a Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each Interest Election
Request (whether by telephone or email) shall be irrevocable and any telephonic
request shall be confirmed promptly by hand delivery, email or telecopy to
Administrative Agent of a written Interest Election Request in the form of
Exhibit 2.7 and signed by Borrowers.
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.2:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
Section 2.7(c) shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto (by specifying the duration of such Interest
Period and the last day of such Interest Period) after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrowers shall be deemed to have selected
an Interest Period of one month’s duration.
(d)    Notice by Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.
(e)    Failure to Elect; Default. If a Borrower fails to deliver a timely and
properly completed Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Base Rate Borrowing; provided,
however, if such Borrowing is denominated in an Offshore Currency, such
Borrowing shall instead be continued as a Eurodollar Borrowing with an Interest
Period of one month. Notwithstanding any contrary provision hereof, if a Default
has occurred and is continuing and Administrative Agent, at the request of the
Required Lenders, so notifies Parent, then, so long as such Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to a Base Rate Borrowing at the end of the Interest Period applicable
thereto; provided, however, if such Borrowing is denominated in an Offshore
Currency, such Borrowing shall instead be continued as a Eurodollar Borrowing
with an Interest Period of one month.







--------------------------------------------------------------------------------





(f)    Initial Interest Elections. Anything in Section 2.2 or this Section 2.7
to the contrary notwithstanding, Borrowers may not select a Eurodollar Borrowing
as a Borrowing on the Effective Date unless Administrative Agent receives the
applicable Borrowing Request not later than 11:00 a.m., New York City time, 3
Business Days prior to the Effective Date, together with an indemnity agreement
from Parent and Borrowers agreeing to pay losses to the extent required by
Section 2.15, in form and substance reasonably acceptable to Administrative
Agent.

2.8    Termination and Reduction of the Commitments
(a)    Scheduled Termination. Unless previously terminated in accordance with
the terms hereof, the Commitments shall terminate on the Maturity Date.
(b)    Voluntary Termination or Reduction. Borrowers may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments pursuant to this Section shall be in an amount that is
$2,000,000 or a larger multiple of $1,000,000 in excess thereof and
(ii) Borrowers shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the aggregate Revolving Credit Exposures of all Lenders would
exceed the aggregate Commitments of all Lenders.
(c)    Notice of Voluntary Termination or Reduction. Borrowers shall notify
Administrative Agent of any election to terminate or reduce the Commitments
under Section 2.8(b) by no later than 11:00 a.m., New York City time, at least 3
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by Borrowers pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrowers may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by Borrowers (by notice to Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments. All
commitment fees accrued on the portion of the Commitments terminated until the
effective date of such termination of the Commitments shall be paid on the
effective date of such termination.

2.9    Repayment of Loans; Evidence of Debt.
(a)    Repayment. Each Borrower, jointly and severally, hereby unconditionally
promises to pay to Administrative Agent for the ratable account of the Lenders
the aggregate outstanding principal amount of the Loans on the Maturity Date or
any earlier date of termination of this Agreement or acceleration of the Loans
due hereunder in accordance with the terms hereof.
(b)    Manner of Payment. Each repayment or prepayment of Borrowings shall be
applied to repay any outstanding Base Rate Loan Borrowings before any other
Borrowings.
(c)    Maintenance of Loan Accounts by Lenders and Administrative Agent. Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of Borrowers to such Lender resulting from
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.







--------------------------------------------------------------------------------





Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder and the Type and currency thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrowers to each Lender
hereunder, and (iii) the amount of any sum received by Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    Effect of Entries. The entries made in the accounts maintained pursuant
to Section 2.9(c) shall be conclusive evidence of the existence and amounts of
the obligations recorded therein, absent manifest error; provided that the
failure of any Lender or Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of Borrowers to
repay the Loans in accordance with the terms of this Agreement. In the event of
any conflict between the accounts maintained by any Lender and the accounts of
Administrative Agent in respect of such matters, the accounts of Administrative
Agent shall control in the absence of manifest error.

2.10    Prepayment of Loans.
(a)    Optional Prepayments. Borrowers shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section and Section 2.15.
(b)    Mandatory Prepayments. If on any relevant Computation Date, (i) the
aggregate outstanding Revolving Credit Exposures of all Lenders shall exceed the
aggregate Commitments of all Lenders (unless such excess is solely as a result
of currency fluctuations), (ii) the Equivalent Amount in Dollars of the
aggregate principal amount of Loans denominated in Euros exceeds $200,000,000
(unless such excess is solely as a result of currency fluctuations) or (iii) the
Equivalent Amount in Dollars of the aggregate principal amount of Loans
denominated in Sterling exceeds $400,000,000 (unless such excess is solely as a
result of currency fluctuations), then, in each such case, Borrowers shall
immediately prepay the applicable Borrowings in an amount sufficient to
eliminate such excess.
(c)    Order of Application to Loans. Each such prepayment of a Borrowing made
under Section 2.10(a) or (b) shall be applied to the Loans comprising such
Borrowing on a pro rata basis, and shall be applied first ratably to Base Rate
Borrowings and then to Eurodollar Borrowings in direct order of Interest Period
maturities. If an Event of Default has occurred and is continuing at the time of
any such mandatory repayment, the proceeds thereof shall be applied in the
manner specified in Section 7.2.
(d)    Notices, Etc.
(i)    Borrowers shall notify Administrative Agent in writing of any optional
prepayment under Section 2.10(a), (A) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, 3 Business Days before
the date of prepayment, and (B) in the case of prepayment of a Base Rate
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, and the principal amount of each Borrowing or portion thereof
to be prepaid; provided that a notice of prepayment may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrowers (by notice to
Administrative Agent on or prior to the specified effective date) if such







--------------------------------------------------------------------------------





condition is not satisfied. Promptly following receipt of any such notice,
Administrative Agent shall advise the relevant Lenders of the contents thereof.
(ii)    Promptly following receipt of any prepayment notice relating to a
Borrowing or such certificate relating to a prepayment, Administrative Agent
shall advise the Lenders of the contents thereof and of the amount of such
Lender’s ratable portion of such prepayment.
(iii)    Each partial prepayment of any Borrowing shall be in an amount such
that the remaining amount outstanding of each Borrowing would be permitted in
the case of a Borrowing of the same Type as provided in Section 2.2, except as
necessary to apply fully the required amount of a mandatory prepayment under
Section 2.10(b).
(iv)    Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12 and any amounts required by Section 2.15 and shall be
made in the manner specified in Section 2.9(b) and this Section 2.10.

2.11    Fees.
(a)    Commitment Fee. Borrowers agree, jointly and severally, to pay to
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at a per annum rate equal to the Applicable Margin on the daily
amount equal to such Lender’s Commitment minus the aggregate principal amount of
the outstanding Loans of such Lender for each date during the period from and
including the Effective Date to but excluding the earlier of the date such
Commitment terminates and the Maturity Date. Accrued commitment fees through and
including each Quarterly Date shall be payable on the second Business Day
following such Quarterly Date and on the earlier of the date the Commitments
terminate and the Maturity Date, commencing on the first such date to occur
after the Effective Date. All commitment fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    Administrative Agent Fees. Borrowers agree, jointly and severally, to pay
to Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between Borrowers and Administrative Agent and
such other fees required by the Fee Letter.
(c)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds in Dollars, to Administrative Agent for
distribution, other than in the case of fees payable solely for the account of
Administrative Agent, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

2.12    Interest.
(a)    Base Rate Loans. The Loans comprising each Base Rate Borrowing shall bear
interest at a rate per annum equal to the Base Rate plus the Applicable Margin.
(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period and currency in effect for such Borrowing plus the Applicable
Margin.







--------------------------------------------------------------------------------





(c)    Default Interest. If any principal of or interest on any Loan or any fee
or other amount payable by any Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest at the Default Rate.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments (or earlier date of termination of this Agreement or acceleration of
the Loans due hereunder pursuant to the terms hereof); provided that (i)
interest accrued pursuant to Section 2.12(c) shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Base Rate Loan prior to the Maturity Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Borrowing
prior to the end of the current Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.
Borrowers’ obligations under this Section 2.12(d) shall survive the termination
of the Commitments and the repayment of all other Obligations hereunder.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day); provided
interest on Base Rate Loans accruing interest at the Prime Rate and Offshore
Currency Loans denominated in Sterling shall be calculated on the basis of a
year of 365 days (or 366 days, as the case may be) for the actual numbers of
days elapsed. The applicable Base Rate or Adjusted LIBO Rate shall be determined
by Administrative Agent, and such determination shall be conclusive absent
manifest error.

2.13    Alternate Rate of Interest; Illegality.
(a)    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:
(i)    Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii)    Administrative Agent is advised by Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then Administrative Agent shall give notice thereof to Borrowers and the Lenders
as promptly as practicable thereafter and, until Administrative Agent notifies
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a Base Rate Borrowing; provided,
however, if such Borrowing is, or is to be, denominated in an Offshore Currency,
such Borrowing shall instead be continued or made as a Eurodollar Borrowing with
an Interest Period of one month.
(b)    Illegality. If any Lender determines that any applicable law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its







--------------------------------------------------------------------------------





applicable lending office to make, maintain, or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Adjusted LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any Offshore
Currency in the London or Euro-zone interbank market, then, on notice thereof by
such Lender to Borrowers through Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Loans or to convert Base Rate Loans to
Eurodollar Loans (in each case, other than Eurodollar Loans denominated in an
Offshore Currency), shall be suspended until such Lender notifies Administrative
Agent and Borrowers that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, Borrowers shall, upon demand from
such Lender (with a copy to Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender (other than Eurodollar Loans
denominated in an Offshore Currency) to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to use reasonable efforts to
avoid or minimize costs to the Borrowers under this Section 2.13(b) to the
extent set forth in Section 2.18(a).

2.14    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes;
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes”, and (C) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender or such other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such other Recipient,
Borrowers will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a







--------------------------------------------------------------------------------





consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
Borrowers will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or other
Recipient setting forth the amount or amounts necessary to compensate such
Lender or other Recipient or its holding company, as the case may be, as
specified in Section 2.14(a) or 2.14(b) and delivered to Borrowers shall be
conclusive absent manifest error. Borrowers shall pay such Lender or other
Recipient, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender, as the case may be, notifies Borrowers of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

2.15    Compensation for Losses. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or any
mandatory prepayment), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.10(d) and is revoked in accordance herewith), or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by Borrowers pursuant to
Section 2.18(b), then, in any such event, Borrowers shall compensate each Lender
for the loss, cost or expense attributable to such event, but not for any loss
of anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. Borrowers shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing. For purposes of calculating amounts payable by Borrowers to
the Lenders under this Section 2.15, each Lender shall be deemed to have funded
each Eurodollar Loan made by it at the Adjusted LIBO Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to a Borrower and shall be conclusive absent manifest
error. Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.







--------------------------------------------------------------------------------






2.16
Taxes.
(a)    Defined Terms. For purposes of this Section 2.16, the term “applicable
law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Obligor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Obligors. The Obligors shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    Indemnification by the Obligors. The Obligors shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to a Borrower by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Obligor to a Governmental Authority pursuant to this Section 2.16, such
Obligor shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
(f)    Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Obligor has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Obligors to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.4(e) relating to the maintenance of a Participant Register, and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant







--------------------------------------------------------------------------------





Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
Section 2.16(f).
(g)    Status of Lenders.
(i)    Except with respect to withholding Taxes imposed by the U.K. or
Luxembourg, which are governed by paragraphs (i), (j) and (k) of this Section
2.16, any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrowers and Administrative Agent, at the time or times reasonably
requested by Borrowers or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrowers or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrowers or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrowers or Administrative Agent as
will enable Borrowers or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution, and submission of such documentation (other than such
documentation set forth in clauses (A), (B), and (D) of Section 2.16(g)(ii))
shall not be required if in the Lender’s reasonable judgment such completion,
execution, or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to Borrowers and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrowers or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrowers or Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (I) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (II) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or







--------------------------------------------------------------------------------





reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (I) a certificate
substantially in the form of Exhibit 2.16-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Obligors within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (II) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16-2 or Exhibit 2.16-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrowers or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrowers or Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrowers and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrowers or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrowers or Administrative Agent as may
be necessary for Borrowers and Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender







--------------------------------------------------------------------------------





has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrowers and Administrative Agent in
writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.16(h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.16(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.16(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld, or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.16(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(i)    U.K. Taxes. To the extent (if any) that U.K. Taxes apply to any payment
made under any Loan Document, Borrowers shall not be required to make any
increased payment to a Lender under this Section, or to indemnify any Lender
under this Section, Section 2.14 or Section 9.3 with respect to U.K. Taxes on
any payment made under a Loan Document if, on the date such payment is due:
(i)    such payment could have been made to such Lender without imposition of
U.K. Taxes if such Lender had been a U.K. Qualifying Lender, but on the date of
such payment, such Lender is not, or has ceased to be, a U.K. Qualifying Lender
(other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or treaty, or any published practice or published concession of any
relevant taxing authority);
(ii)    the relevant Lender is a U.K. Qualifying Lender solely by virtue of
clause (b) of the definition of U.K. Qualifying Lender and (x) an officer of
H.M. Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the United Kingdom Income Tax Act of 2007 which relates to
the payment and that Lender has received from Borrowers making the payment or
from Parent a certified copy of that Direction, and (y) the payment could have
been made to the Lender without any tax deduction if that Direction had not been
made;







--------------------------------------------------------------------------------





(iii)    the relevant Lender is a U.K. Qualifying Lender solely by virtue of
clause (b) of the definition of U.K. Qualifying Lender and (x) the relevant
Lender has not given a U.K. Tax Confirmation to Parent, and (y) the payment
could have been made to the Lender without any U.K. tax deduction if the Lender
had given a U.K. Tax Confirmation to Parent, on the basis that the U.K. Tax
Confirmation would have enabled Parent to have formed a reasonable belief that
the payment was an “excepted payment” for the purpose of section 930 of the
United Kingdom Income Tax Act of 2007; or
(iv)    such Lender is a U.K. Treaty Lender and Borrowers are able to
demonstrate that such payment could have been made to such Lender without
imposition of U.K. Taxes had such Lender complied with its obligations set forth
in clause (j) below.
(j)    UK Treaty Lenders. A U.K. Treaty Lender shall, upon the written request
of Borrowers, cooperate in completing any procedural formalities reasonably
necessary for and specifically requested by the Borrowers to obtain
authorization to make payments under a Loan Document to any U.K. Treaty Lender
without imposition of U.K. Taxes. Within thirty days of making either a
deduction for U.K. Taxes or any payment required in connection therewith, the
Borrower making the deduction shall deliver to the Administrative Agent for the
Lender entitled to the payment a statement under section 975 of the United
Kingdom Income Tax Act of 2007 or other evidence reasonably satisfactory to that
Lender that the tax deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.
(k)    Luxembourg Taxes. (i) Notwithstanding anything to the contrary in any
other provision of this Section 2.16, in the case of any Luxembourg Loan, no
payment by any Obligor under any Loan Document to that Lender in connection with
that Luxembourg Loan (an “Applicable Luxembourg Payment”) shall be increased
pursuant to Section 2.16(b) by reason of any deduction or withholding on account
of Taxes imposed by Luxembourg (a “Luxembourg Tax Deduction”) and no Obligor
shall be liable to make any payment under section 2.16(d) to a Lender as a
result of or in connection with any such Luxembourg Tax Deduction if, on the
date on which the Applicable Luxembourg Payment falls due, such Luxembourg Tax
Deduction is required by virtue of the so-called Luxembourg Relibi Law dated 23
December 2005, as amended.
(i)    Without limiting the provisions of Section 2.16(k)(i), a Lender and each
relevant Obligor which makes a payment to which that Lender is entitled shall,
upon the written request of Borrowers, cooperate in completing any procedural
formalities reasonably necessary for that Obligor to obtain authorization to
make that payment without a Luxembourg Tax Deduction.
(l)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction, or discharge of all obligations under any Loan
Document.

2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Payments by the Obligors. Each Obligor shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or under
Section 9.3 or otherwise) or under any other Loan Document (except to the extent
otherwise provided therein) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without condition or deduction for any
counterclaim, defense, recoupment or set-off. Any amounts received after







--------------------------------------------------------------------------------





such time on any date may, in the discretion of Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at such account as Administrative Agent may designate to Borrowers in writing
from time to time, except (i) as otherwise expressly provided in the relevant
Loan Document, and (ii) that payments pursuant to Sections 2.14, 2.15, 2.16, and
9.3 shall be made directly to the Persons entitled thereto. Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof in like
funds as received by wire transfer to such Lender’s lending office as specified
in its Administrative Questionnaire or such other office as notified in writing
by such Lender to Administrative Agent. If any payment hereunder shall be due on
a day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Except as
set forth below in clause (h) of this Section, all payments hereunder or under
any other Loan Document shall be made in Dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to Administrative Agent to pay fully all amounts
of principal, interest, and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of, or conversions or continuation of, Loans shall be
allocated pro rata among the Lenders according to the amounts of their
Commitments (in the case of the making of Loans) or their respective Loans (in
the case of conversions and continuations of Loans); (ii) each payment of
commitment fees under Section 2.11 (a) shall be made for account of the Lenders;
(iii) each termination or reduction of the amount of the Commitments under
Section 2.8 shall be applied to the Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (iv) each payment or
prepayment of principal of Loans by Borrowers shall be made for account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; and (v) each payment of interest on Loans under any
Borrowing by Borrowers shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on the Loans under such Borrowing then
due and payable to the respective Lenders.
(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans in excess of its ratable share of
the aggregate principal amount of outstanding Loans and accrued interest
thereon, then such Lender shall notify Administrative Agent of such fact and
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 2.17(d) shall not be construed
to apply to any payment made by any Obligor pursuant to and in accordance with
the







--------------------------------------------------------------------------------





express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Parent or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 2.17(d) shall
apply). Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Obligor in the amount of
such participation.
(e)    Presumptions of Payment. Unless Administrative Agent shall have received
notice from Borrowers prior to the date on which any payment is due to
Administrative Agent for the account of the Lenders hereunder that Borrowers
will not make such payment, Administrative Agent may assume that Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption but without any obligation to do so, distribute to the Lenders
the amount due. In such event, if Borrowers have not in fact made such payment,
then each of the Lenders severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, for the first 5
Business Days at the greater of the Federal Funds Effective Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation and thereafter at the Base Rate. A notice of
Administrative Agent to any Lender or Borrowers with respect to any amount owing
under this Section 2.17(e) shall be conclusive, absent manifest error.
(f)    Certain Deductions by Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to this Agreement (including
Sections 2.6(b) and 2.17(e)), then Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by Administrative Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
(g)    Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any Debtor Relief Law, then each
Person receiving any portion of such amount agrees, upon demand, to return the
portion of such amount it has received to Administrative Agent together with a
pro rata portion of any interest paid by or other charges imposed on
Administrative Agent in connection with such rescinded or restored payment.
(h)    Currency of Payments. All payments of principal of, and interest accrued
on, any Loan hereunder shall be made in the currency in which such Loan is
denominated. All payments of fees due pursuant to Section 2.11(a) shall be
payable in Dollars. All payments of fees to the Administrative Agent for its own
account as set forth in the Fee Letter shall be paid in Dollars. All payments
made to reimburse the Administrative Agent or any Lender for any costs,
expenses, or other amounts pursuant to Section 9.3 or any other Loan Document
shall be made in the currency in which such obligation to be reimbursed is
invoiced or incurred.







--------------------------------------------------------------------------------






2.18    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if any Obligor is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender gives a notice pursuant to Section 2.13(b) suspending its obligation to
make or continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar
Loans (a “Eurodollar Illegality Notice”), then such Lender shall (at the request
of Borrowers) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, or eliminate the need for the
notice pursuant to Section 2.13(b), as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.14, if Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, or if a Lender provides a Eurodollar
Illegality Notice and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.18(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then Borrowers
may, at Borrowers’ sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.4), all its interests, rights (other than its
existing rights to payments pursuant to Section 2.14 or 2.16) and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if such
Lender accepts such assignment); provided that (i) Borrowers shall have paid to
Administrative Agent the assignment fee (if any) specified in Section 9.4, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.15), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrowers (in the case
of all other amounts), (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter, (iv) in the case of any such assignment
resulting from a Lender’s delivery of a Eurodollar Illegality Notice, such
assignee will not be entitled to deliver a Eurodollar Illegality Notice under
Section 2.13(b), (v) such assignment does not conflict with applicable law, and
(vi) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Each Lender agrees that if Borrowers
exercise their option hereunder, it shall promptly execute and deliver all
agreements and documentation necessary to effectuate such assignment as set
forth in Section 9.4. If such Lender shall refuse or fail to execute and deliver
any such Assignment and Assumption prior to the effective date of such
replacement as notified by Administrative Agent, such Lender shall be deemed to
have executed and delivered such Assignment







--------------------------------------------------------------------------------





and Assumption, and shall no longer be a Lender hereunder upon the payment to
such Lender of an amount equal to the aggregate amount of outstanding
Obligations owed to such Lender in accordance with the wire transfer
instructions for such Lender on file with Administrative Agent. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
Borrowers to require such assignment and delegation cease to apply.

2.19    Reserved.

2.20    Reserved.

2.21    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees,
or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 9.8 shall be applied at such time or times as may be
determined by Administrative Agent as follows: FIRST, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
SECOND, as Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; THIRD, if so determined by Administrative
Agent and Borrowers, to be held in a deposit account controlled by
Administrative Agent and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; FOURTH, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; FIFTH, so long as no Default or
Event of Default exists, to the payment of any amounts owing to Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and SIXTH, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (B) such Loans were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with their respective
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting







--------------------------------------------------------------------------------





Lender or to post cash collateral pursuant to this Section 2.21(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.11(a) for any period during which that Lender is a
Defaulting Lender (and Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Reserved.
(C)    Reserved.
(b)    Defaulting Lender Cure. If Borrowers and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans to be held pro rata by the Lenders in
accordance with their respective Commitments, and reimburse each such Lender for
any costs of the type described in Section 2.15 incurred by any Lender as a
result of such purchase, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

3.    REPRESENTATIONS AND WARRANTIES
To induce the Lenders to enter into this Agreement and to make Loans herein
provided for, the Obligors hereby represent and warrant to the Administrative
Agent and to each Lender that:

3.1    Corporate Existence; Compliance with Law. The Parent and each of its
Subsidiaries is a corporation or other legal entity duly organized, validly
existing and (to the extent the concept is applicable in such jurisdiction) in
good standing under the laws of its jurisdiction of organization, except where
the failure to be in good standing would not reasonably be likely to have a
Material Adverse Effect. The Parent and each of its Subsidiaries (i) has the
power (corporate or otherwise) and authority and the legal right to own and
operate its property and to conduct its business, (ii) is duly qualified as a
foreign corporation or other legal entity and in good standing under the laws of
each jurisdiction where its ownership of property or the conduct of its business
requires such qualification, and (iii) is in compliance with all Requirements of
Law, except where (a) the failure to have such power, authority and legal right
as set forth in clause (i) hereof, (b) the failure to be so qualified or in good
standing as set forth in clause (ii) hereof, or (c) the failure to comply with
Requirements of Law as set forth in clause (iii) hereof, is not reasonably
likely, in the aggregate, to have a Material Adverse Effect. No Obligor is an
EEA Financial Institution.

3.2    Corporate Power; Authorization. Each of the Obligors has the power
(corporate or otherwise) and authority to make, deliver and perform the Loan
Documents to which it is a party and has taken all necessary action (corporate
or otherwise) to authorize the execution, delivery and performance of such Loan
Documents. No consent or authorization of, or filing with, any Person (including
any Governmental Authority), is required in connection with the execution,
delivery or performance by an Obligor, or the validity or enforceability against
an Obligor, of the Loan Documents, other than such consents, authorizations or
filings which have been made or obtained and those consents, authorizations and
filings as to which the failure to have been made or obtained or to be in full
force and effect would not be material to the legality, validity, binding effect
or enforceability of the Loan Documents.

3.3    Enforceable Obligations. This Agreement and each other Loan Document has
been duly executed and delivered by the Parent, each Borrower, and each other
Obligor party thereto, as applicable, and this Agreement and each other Loan
Document constitutes legal, valid and binding obligations of each Obligor
executing the same, enforceable against such Obligor in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.







--------------------------------------------------------------------------------






3.4    No Legal Bar. The execution, delivery and performance by each Obligor of
the Loan Documents to which it is a party will not (a) violate (i) such Person’s
Organizational Documents or (ii) any Requirements of Law or (b) cause a breach
or default under any of their respective Material Contracts, except, with
respect to any violation, breach or default referred to in clause (a)(ii) or
(b), to the extent that such violation, breach or default would not reasonably
be likely to have a Material Adverse Effect.

3.5    No Material Litigation. No litigation, investigation or proceeding of or
before any court, tribunal, arbitrator or governmental authority is pending or,
to the knowledge of any Responsible Officer of the Parent, threatened in writing
by or against the Parent, any Borrower or any of the Restricted Subsidiaries, or
against any of their respective properties or revenues, existing or future (a)
that is adverse in any material respect to the interests of the Lenders with
respect to any Loan Document or any of the transactions contemplated hereby or
thereby, or (b) that is reasonably likely to have a Material Adverse Effect.

3.6    Investment Company Act. None of the Obligors nor any Restricted
Subsidiary is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, and is not controlled by
such a company.

3.7    Margin Regulations. No part of the proceeds of the Loans hereunder will
be used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U. Neither the execution and
delivery hereof by the Parent or the Borrowers, nor the performance by them of
any of the transactions contemplated by this Agreement (including the direct or
indirect use of the proceeds of the Loans) will violate or result in a violation
of Regulation T, U or X.

3.8    Compliance with Environmental Laws. Except for any matters that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect:
(a)    None of the Obligors nor any of the Restricted Subsidiaries has received
from any third party any notices of claims or potential liability under, or
notices of failure to comply with, any Environmental Laws.
(b)    None of the Obligors nor any of the Restricted Subsidiaries has received
any notice of violation, or notice of any action, either judicial or
administrative, from any Governmental Authority relating to the actual or
alleged violation of any Environmental Law, including any such notice of
violation or action based upon any actual or alleged Release or threat of
Release of any Hazardous Substances by an Obligor or any of the Restricted
Subsidiaries or its employees or agents, or as to the existence of any
contamination at any location for which an Obligor or any Restricted Subsidiary
is or is alleged to be responsible.
(c)    None of the Obligors nor any of the Restricted Subsidiaries, nor, to the
knowledge of any Obligor, any other Person, has caused any Release or threat of
Release of any Hazardous Substance, with respect to any real property currently
or formerly owned, leased or operated by an Obligor or any Restricted Subsidiary
or has violated any Environmental Law, that is reasonably likely to result in
penalties, fines, claims or other liabilities to an Obligor or any Restricted
Subsidiary pursuant to any Environmental Law.
(d)    The Obligors and the Restricted Subsidiaries and their respective
operations are in compliance with all Environmental Laws, and have obtained,
maintained and are in compliance with all necessary governmental permits,
licenses and approvals required under Environmental Law for the operations
conducted on their respective properties.

3.9    Subsidiaries. Schedule 3.9 is a complete and correct list of the Parent’s
Subsidiaries and the Joint Ventures of the Parent and its Subsidiaries, in each
case, as of the Effective Date, showing, as to each Subsidiary and Joint
Venture, the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its Equity Interests outstanding owned by
the Parent and each other Subsidiary.

3.10    Financial Statements, Fiscal Year and Fiscal Quarters.
(a)    The Parent has furnished to the Administrative Agent and the Lenders (i)
copies of audited consolidated financial statements of Parent and its
Subsidiaries for the fiscal years ended September 30, 2015 and September 30,
2016, in each case audited by independent public accountants of recognized
national standing and prepared in conformity with GAAP, and (ii) copies of
interim unaudited condensed consolidated balance sheets, statements of
operations and statements of cash flows of Parent and its Subsidiaries as of and
for the fiscal quarters ended December 31, 2016 and March 31, 2017.
(b)    The financial statements referenced in subsection (a) fairly present in
all material respects the consolidated financial condition of Parent and its
Subsidiaries as at the dates thereof and the results of operations for such
periods in conformity with GAAP consistently applied (subject, in the case of
the quarterly financial statements, to normal year-end audit adjustments and the
absence of certain notes). The Parent and the Restricted Subsidiaries taken as a
whole did not have any material contingent obligations, contingent liabilities,
or material liabilities for known taxes, long-term leases or unusual forward or
long-term commitments required to be reflected in the foregoing financial
statements or the notes thereto that are not so reflected.
(c)    As of the Effective Date, the Obligors and the Restricted Subsidiaries,
on a consolidated basis, are Solvent.
(d)    [Reserved].
(e)    Since September 30, 2016, there has been no change with respect to the
Consolidated Companies taken as a whole which has had or is reasonably likely to
have a Material Adverse Effect.

3.11    ERISA.
(a)    Compliance. Each Plan maintained by the Obligors and the Restricted
Subsidiaries has at all times been maintained, by its terms and in operation, in
compliance with all applicable laws, except for such instances of non-compliance
that, individually or in the aggregate, are not reasonably likely to have a
Material Adverse Effect.
(b)    Liabilities. None of the Obligors and the Restricted Subsidiaries is
subject to any liabilities (including withdrawal liabilities) with respect to
any Plans of the Obligors, the Restricted Subsidiaries and their ERISA
Affiliates arising from Titles I or IV of ERISA, other than obligations to fund
benefits under an ongoing Plan and to pay current contributions, expenses and
premiums with respect to such Plans, except for such liabilities that,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect.
(c)    Funding. Each Obligor and each Restricted Subsidiary and, with respect to
any Plan which is subject to Title IV of ERISA, each of their respective ERISA
Affiliates, have made full and timely payment of all amounts (A) required to be
contributed under the terms of each Plan and applicable law, and (B) required to
be paid as expenses (including PBGC or other premiums) of each Plan, except for
failures to pay such amounts (including any penalties attributable to such
amounts) that, individually or in the aggregate, are not reasonably likely to
have a Material Adverse Effect.
(d)    ERISA Event or Foreign Plan Event. No ERISA Event or Foreign Plan Event
has occurred or is reasonably expected to occur, except for such ERISA Events
and Foreign Plan Events that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.

3.12    Accuracy and Completeness of Information. None of the written reports,
financial statements, certificates, or final schedules to this Agreement or any
other Loan Document heretofore, contemporaneously or hereafter furnished by or
on behalf of any Obligor or any of its Subsidiaries to the Administrative Agent,
the Lead Arranger or any Lender for purposes of or in connection with this
Agreement or any other Loan Document, or any transaction contemplated hereby or
thereby, when taken as a whole, contains as of the date of such report,
financial statement, certificate or schedule or, with respect to any such items
so furnished on or prior to the Effective Date, as of the Effective Date any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to forecasts or projected
financial information, the Obligors represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time made, at the time so furnished and, with respect to any such items
so furnished on or prior to the Effective Date, as of the Effective Date (it
being understood that such forecasts and projections may vary from actual
results and that such variances may be material).

3.13    Sanctions/Anti-Corruption Representations.
(a)    No Obligor nor any of its Subsidiaries is in violation of any
Anti-Terrorism Laws, Anti-Corruption Laws, or Sanctions or engages in or
conspires to engage in any transaction that has as its intended purpose the
evading or avoiding of any of the prohibitions set forth in any Anti-Terrorism
Laws, Anti-Corruption Laws, or Sanctions.
(b)    No Obligor nor any of its Affiliates or, to the knowledge of any Obligor,
any director, officer, employee or agent of any Obligor or any of its Affiliates
is a Person that is, or is owned or controlled by Persons that are: (i) the
subject of any Sanctions, or (ii) located, organized or resident in a region,
country or territory that is, or whose government is, the subject of Sanctions
(currently, as of the date of this Agreement, the Region of Crimea, Cuba, Iran,
North Korea, Sudan and Syria).

3.14    Use of Proceeds. The proceeds of the Loans will be used solely (a) to
pay fees and expenses incurred in connection with the Transactions and (b) to
provide for working capital and general corporate purposes of the Borrowers and
their Subsidiaries, including any Acquisition or other Investment not prohibited
hereunder.

3.15    Representations as to Foreign Obligors.Neither such Foreign Obligor nor
any of its property has any immunity from jurisdiction from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) or of any court under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”).
(a)    The Applicable Foreign Obligor Documents are in proper legal form under
the applicable law of the jurisdiction in which the related Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents, except for (i) any such
filing, registration, recording, execution or notarization as has been made or
is not required to be made until the Applicable Foreign Obligor Document is
sought to be enforced and (ii) any charge or tax as has been timely paid or is
not required to be paid until the Applicable Foreign Obligor Documents is sought
to be enforced.
(b)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed as of the
Effective Date by any Governmental Authority in or of the jurisdiction in which
any Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by the U.K. Borrower to a U.K. Qualifying Lender or by the
Lux Borrower to a Lender other than a Luxembourg resident individual pursuant to
the Applicable Foreign Obligor Documents (assuming completion of the necessary
procedural formalities requested by the applicable Borrower), except as has been
disclosed to the Administrative Agent and the Lenders.
(c)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by any Foreign Obligor are not, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, subject to any notification or authorization except
such as have been made or obtained.
(d)    For the purposes of the Council Regulation (EC) N° 1346/2000 of 29 May
2000 on insolvency proceedings (the “EU Regulation”), in relation to any Foreign
Obligor which is incorporated in a member state of the Economic Union, such
Foreign Obligor’s centre of main interest (as that term is used in Article 3(1)
of the EU Regulation) is situated in its jurisdiction of incorporation and it
has no “establishment” (as that term is used in Article 2(h) of the EU
Regulation) in any other jurisdiction other than the United States.

4.    CONDITIONS PRECEDENT

4.1    Effective Date. The obligations of the Lenders to make Loans hereunder
shall not become effective until the date on which Administrative Agent shall
have received each of the following, in each case reasonably satisfactory to
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance:
(a)    Executed Counterparts. From each party thereto, a counterpart of this
Agreement and the other Loan Documents to be executed and delivered as of the
Effective Date, signed and delivered on behalf of such party.
(b)    Opinions of Counsel to Obligor. Written opinions (addressed to
Administrative Agent and the Lenders and dated the Effective Date) of counsel to
each Obligor (including New York counsel and counsel for each jurisdiction in
which an Obligor is organized) regarding the Loan Documents and such other
matters as Administrative Agent shall reasonably request.
(c)    Corporate Documents. Such documents and certificates as Administrative
Agent may reasonably request relating to the organization, existence and (to the
extent the concept is applicable in such jurisdiction) good standing of each
Obligor (it being understood that, in relation to the Lux Borrower, such request
may be satisfied by the provision of copies of the articles of association
(statuts coordonnés) of the Lux Borrower, an excerpt issued by the Luxembourg
Trade and Companies Register on the Effective Date pertaining to the Lux
Borrower, and a certificate of non-inscription of a judicial decision
(certificat de non-inscription d'une decision judiciaire) issued by the
Luxembourg Trade and Companies Register on the Effective Date pertaining to the
Lux Borrower), the authorization of the Transactions (including appropriate
resolutions), the identity, authority and capacity of each Responsible Officer
authorized to act on behalf of an Obligor (or authorized signatory in respect of
the U.K. Borrower) in connection with the Loan Documents and any other legal
matters relating to the Obligors, this Agreement, the other Loan Documents or
the Transactions.
(d)    [Reserved].
(e)    Officer’s Certificate. A certificate of a Responsible Officer of Parent,
dated the Effective Date, certifying (i) that all consents and authorizations
of, and filings with, all Persons (including Governmental Authorities) required
in connection with the execution, delivery and performance by the Obligors, and
the validity and enforceability against the Obligors, of the Loan Documents
shall have been obtained, other than those consents, authorization and filings
which are immaterial to the legality, validity, binding effect and
enforceability of the Loan Documents, (ii) compliance with the conditions set
forth in clauses (a), (b), and (c) of Section 4.2, (iii) that no Default or
Event of Default (each as defined in the Existing Credit Agreement) exists under
the Existing Credit Agreement immediately prior to, and immediately after giving
effect to (on a pro forma basis), the execution and delivery of the Loan
Documents and the borrowing of the Loans hereunder to be made on the Effective
Date, (iv) with respect to the Lux Borrower, no petition, resolution or similar
order for insolvency proceedings within the meaning of Articles 437 ff. of the
Luxembourg Commercial Code or any other insolvency proceedings pursuant to the
Council Regulation (EC) N° 1346/2000 of 29 May 2000 has been lodged, passed or
presented, (v) that the Lux Borrower does not meet or threaten to meet the
criteria for the opening of any proceedings referred to under (iv) above nor is
subject to such proceedings and (vi) that since September 30, 2016, there shall
not have occurred any change with respect to the Consolidated Companies taken as
a whole which has had or is reasonably likely to have a Material Adverse Effect.
(f)    Fees. Evidence that Borrowers shall have paid all accrued fees and
expenses of Administrative Agent and the Lenders as required to be paid on the
Effective Date under the terms of the Fee Letter or any other letter agreements
between Borrowers and Administrative Agent, including the fees, charges and
disbursements of Greenberg Traurig LLP, special New York counsel to
Administrative Agent, in connection with the negotiation, preparation,
execution, and delivery of the Loan Documents (directly to such counsel if
requested by Administrative Agent) to the extent invoiced prior to or on the
Effective Date, plus such additional amounts of such fees, charges, and
disbursements as shall constitute its reasonable estimate of such fees, charges,
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrowers and Administrative Agent).
(g)    Know Your Customer Requirements. All documents, certificates, and other
information requested by each Lender pursuant to Section 9.13.
(h)    Other Documents. Such other assurances, certificates, documents consents,
or opinions as Administrative Agent or any Lender (through Administrative Agent)
may reasonably request.
Administrative Agent shall notify Borrowers and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

4.2    Each Credit Event. The obligation of any Lender to make a Credit
Extension hereunder (including the initial Borrowing hereunder), is subject to
the satisfaction of the following conditions:
(a)    the representations and warranties of each Obligor set forth in this
Agreement and of the other Loan Documents to which it is a party (other than the
representations and warranties pursuant to Sections 3.5 and 3.10(c), except with
respect to the initial Borrowing hereunder), shall be true and correct in all
material respects (unless any such representation or warranty is qualified as to
materiality or Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects) on and as of the date of
such Credit Extension, both before and immediately after giving effect thereto,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date;
(b)    at the time of and immediately after giving effect to such Credit
Extension, no Default shall have occurred and be continuing;
(c)    at the time of and immediately after giving effect to such Credit
Extension, (i) the aggregate Revolving Credit Exposures of all Lenders at such
time shall not exceed the aggregate Commitments of all Lenders at such time,
(ii) the Equivalent Amount in Dollars of the aggregate outstanding principal
amount of Loans denominated in Euros at such time shall not exceed $200,000,000,
and (iii) the Equivalent Amount in Dollars of the aggregate outstanding
principal amount of Loans denominated in Sterling shall not exceed $400,000,000;
and
(d)    Administrative Agent shall have received a Borrowing Request in
accordance with the requirements of this Agreement.
Each Borrower shall be deemed to make a representation and warranty to
Administrative Agent and the Lenders on the date of each Credit Extension
hereunder as to the matters specified in clauses (a), (b), and (c) of this
Section 4.2.

5.    AFFIRMATIVE COVENANTS
The Obligors covenant and agree that on the Effective Date, and so long as this
Agreement is in effect and until the Obligations have been Fully Satisfied, the
Obligors shall:

5.1    Corporate Existence, Etc. Preserve and maintain, and cause each of the
Material Subsidiaries to preserve and maintain, its corporate existence (except
as otherwise permitted pursuant to Section 6.4), its material rights,
franchises, licenses, permits, consents, approvals and contracts, and its
material trade names, service marks and other Intellectual Property (for the
scheduled duration thereof), in each case material to the normal conduct of its
business, and its qualification to do business as a foreign corporation in all
jurisdictions where it conducts business or other activities making such
qualification necessary, where the failure to be so qualified is reasonably
likely to have a Material Adverse Effect.

5.2    Compliance with Laws, Etc. Comply, and cause each of the Restricted
Subsidiaries to comply, with all Requirements of Law (including all
Environmental Laws, ERISA, Anti-Terrorism Laws, and Anti-Corruption Laws, each
as amended) and Contractual Obligations applicable to or binding on any of them
where the failure to comply with such Requirements of Law and Contractual
Obligations is reasonably likely to have a Material Adverse Effect. Each of the
Obligors will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Obligors, their Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Terrorism Laws,
Anti-Corruption Laws and Sanctions.

5.3    Payment of Taxes and Claims. File and cause each Restricted Subsidiary to
file all Tax returns that are required to be filed by each of them and pay,
collect, withhold and remit all Taxes that have become due pursuant to such
returns or pursuant to any assessment in respect thereof received by an Obligor
or any Restricted Subsidiary, and each Obligor and each Restricted Subsidiary
will pay or cause to be paid all other Taxes due and payable (whether or not
shown on a Tax return) before the same become delinquent, except, in each case,
(i) such Taxes as are being contested in good faith by appropriate and timely
proceedings and as to which adequate reserves have been established in
accordance with GAAP or (ii) where failure to take the foregoing actions,
individually or in the aggregate, is not reasonably likely to have a Material
Adverse Effect.

5.4    Keeping of Books. Keep, and cause each of the Restricted Subsidiaries to
keep, proper books of record and account, containing complete and accurate
entries of all their respective financial and business transactions.

5.5    Visitation, Inspection, Etc. Permit, and cause each of the Restricted
Subsidiaries to permit, any representative of the Administrative Agent or,
during the continuance of an Event of Default, any Lender, at the Administrative
Agent’s or such Lender’s expense, to visit and inspect any of its property, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with its officers, all at such
reasonable times during normal business hours of the Parent or the applicable
Restricted Subsidiary, as the case may be, after reasonable prior notice to the
Parent; provided, however, that unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year.

5.6    Insurance; Maintenance of Properties and Licenses.
(a)    Maintain or cause to be maintained with financially sound and reputable
insurers or through self-insurance, risk retention or risk transfer programs,
insurance with respect to its properties and business, and the properties and
business of the Restricted Subsidiaries, against loss or damage of the kinds
that the Parent in its judgment deems reasonable, such insurance to be of such
types and in such amounts and subject to such deductibles and self-insurance
programs as the Parent in its judgment deems reasonable.
(b)    Cause, and cause each Restricted Subsidiary to cause, all properties
material to the conduct of its business to be maintained and kept in good
condition, repair and working order, ordinary wear and tear excepted, and
supplied with all necessary equipment and will cause to be made all necessary
repairs, renewals, replacements, settlements and improvements thereof, all as in
the judgment of any Obligor may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times
except as would not, individually or in the aggregate, have a Material Adverse
Effect; provided, however, that nothing in this Section 5.6(b) shall prevent an
Obligor from discontinuing the operation or maintenance of any such properties
if such discontinuance is, in the judgment of the Parent, desirable in the
conduct of its business or the business of any Obligor or any of the Restricted
Subsidiaries.
(c)    Maintain, in full force and effect in all material respects, each and
every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of the Obligors to conduct their respective businesses as presently
conducted except as would not, individually or in the aggregate, have a Material
Adverse Effect; provided, however, that nothing in this Section 5.6(c) shall
prevent an Obligor from discontinuing the operation or maintenance of any such
License if such discontinuance is, in the judgment, of the Parent, desirable in
the conduct of its business or business of any Obligor or any of the Restricted
Subsidiaries.

5.7    Financial Reports; Other Notices. Furnish to the Administrative Agent
(for delivery to each Lender):
(a)    after the end of each of the first three quarterly accounting periods of
each of its fiscal years (commencing with the fiscal quarter ending June 30,
2017), as soon as prepared, but in any event at the same time it files or is (or
would be) required to file the same with the SEC, the quarterly unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries as of
the end of such fiscal quarter and the related unaudited consolidated statements
of income and cash flows (together with all footnotes thereto) of the Parent and
its consolidated Subsidiaries for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Parent’s previous fiscal year, accompanied by a certificate, dated the date of
furnishing, signed by a Responsible Officer of the Parent to the effect that
such financial statements accurately present in all material respects the
consolidated financial condition of the Parent and its consolidated Subsidiaries
and that such financial statements have been prepared in accordance with GAAP
consistently applied (subject to year-end adjustments); provided, however,
during any period that the Parent has consolidated Subsidiaries which are not
Consolidated Companies, the Parent shall also provide such financial information
in a form sufficient to enable the Administrative Agent and the Lenders to
determine the compliance of the Borrowers with the terms of this Agreement with
respect to the Consolidated Companies;
(b)    after the end of each of its fiscal years, as soon as prepared, but in
any event at the same time it files or is (or would be) required to file the
same with the SEC, the annual audited report for that fiscal year for the Parent
and its consolidated Subsidiaries, containing a consolidated balance sheet of
the Parent and its consolidated Subsidiaries as of the end of such fiscal year
and the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Parent and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year (which financial statements shall
be reported on by the Parent’s independent certified public accountants, such
report to state that such financial statements fairly present in all material
respects the consolidated financial condition and results of operation of the
Parent and its consolidated Subsidiaries in accordance with GAAP, and which
shall not be subject to any “going concern” or like qualification, exception,
assumption or explanatory language (other than solely as a result of a maturity
date in respect of the Commitments or Loans) or any qualification, exception,
assumption or explanatory language as to the scope of such audit); provided,
however, during any period that the Parent has consolidated Subsidiaries which
are not Consolidated Companies, the Parent shall also provide such financial
information in a form sufficient to enable the Administrative Agent and the
Lenders to determine the compliance of the Borrowers with the terms of this
Agreement with respect to the Consolidated Companies;
(c)    not later than five days after the delivery of the financial statements
described in Section 5.7(a) and (b) above, commencing with such financial
statements for the period ending June 30, 2017, a certificate of a Responsible
Officer of Parent substantially in the form of Exhibit 5.7 (the “Compliance
Certificate”) stating that, to the best of such Responsible Officer’s knowledge,
each of the Obligors during such period observed or performed in all material
respects all of its covenants and other agreements, and satisfied in all
material respects every condition, contained in this Agreement to be observed,
performed or satisfied by it, and that such Responsible Officer has







--------------------------------------------------------------------------------





obtained no knowledge of any Default or Event of Default except as specified in
such certificate and such certificate shall include (i) the calculations in
reasonable detail required to indicate compliance with Section 6.1 as of the
last day of such period and that the financial information provided has been
prepared in accordance with GAAP applied consistently for the periods related
thereto and (ii) a schedule that includes actual actions taken and run-rate
synergies achieved versus actions scheduled and associated estimated run-rate
synergies pursuant to clause (ix) in the definition of EBITDA as set forth in
the Existing Credit Agreement;
(d)    promptly upon the filing thereof or otherwise becoming available, copies
of all financial statements, annual, quarterly and special reports, proxy
statements and notices sent or made available generally by the Parent to its
public security holders, of all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any of them with any
securities exchange or with the SEC;
(e)    as soon as possible and in any event within thirty (30) days after a
Borrower or any Restricted Subsidiary knows or has reason to know that any ERISA
Event or Foreign Plan Event with respect to any Plan or Foreign Plan has
occurred and such ERISA Event or Foreign Plan Event involves a matter that has
had, or is reasonably likely to have, a Material Adverse Effect, a statement of
a Responsible Officer of such Borrower or such Restricted Subsidiary setting
forth details as to such ERISA Event or Foreign Plan Event and the action which
such Borrower or such Restricted Subsidiary proposes to take with respect
thereto;
(f)    [reserved];
(g)    prompt written notice of the occurrence of any Default or Event of
Default;
(h)    prompt written notice of the occurrence of any Material Adverse Effect;
(i)    a copy of any material notice to the holders of (or any trustee with
respect to) the Existing Senior Notes or the lenders under the Existing Credit
Agreement; and
(j)    with reasonable promptness, (x) such other information relating to each
Borrower’s performance of this Agreement or its financial condition as may
reasonably be requested from time to time by the Administrative Agent or any
Lender and (y) all documentation and other information required by the
applicable Governmental Authorities under applicable “know your customer” laws,
Anti-Terrorism Laws, or applicable Anti-Corruption Laws, that is reasonably
requested from time to time by the Administrative Agent or any Lender.
The Obligors will cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Obligors to the Administrative Agent and Lenders (collectively, “Information
Materials”) pursuant to this Section 5; provided that upon the filing by the
Obligors of the items referenced in Section 5.7(a), 5.7(b) or 5.7(d) with the
SEC for public availability, the Obligors, with respect to such items so filed,
shall not be required to separately furnish such items to the Administrative
Agent and Lenders. In addition, the Obligors will designate Information
Materials (i) that are either available to the public or not material with
respect to the Obligors and their Subsidiaries or any of their respective
securities for purposes of United States federal and state securities laws, as
“Public Information” and (ii) that are not Public Information as “Private
Information”.

5.8    Notices Under Certain Other Indebtedness. Promptly following its receipt
thereof, the Parent shall furnish the Administrative Agent a copy of any notice
received by it, any Borrower or any of the Restricted Subsidiaries from the
holder(s) of Indebtedness (or from any trustee, agent, attorney, or other party
acting on behalf of such holder(s)) in an Equivalent Amount in Dollars which, in
the aggregate, exceeds $150,000,000, where such notice states or claims the
existence or occurrence of any default or event of default with respect to such
Indebtedness under the terms of any indenture, loan or credit agreement,
debenture, note, or other document evidencing or governing such Indebtedness.

5.9    Notice of Litigation. Notify the Administrative Agent of any actions,
suits or proceedings instituted by any Person against an Obligor or any
Restricted Subsidiary where the uninsured portion of the money damages sought
(which shall include any deductible amount to be paid by such Obligor or such
Restricted Subsidiary) is reasonably likely to have a Material Adverse Effect.
Said notice is to be given promptly, and is to specify the amount of damages
being claimed or other relief being sought, the nature of the claim, the Person
instituting the action, suit or proceeding, and any other significant features
of the claim.

5.10    Reserved.







--------------------------------------------------------------------------------






5.11    Use of Proceeds. The Obligors shall use the Loans solely for the
purposes provided in Section 3.14.

6.    NEGATIVE COVENANTS
The Obligors covenant and agree that on the Effective Date, and so long as this
Agreement is in effect and until the Obligations have been Fully Satisfied:

6.1    Financial Requirements. The Obligors will not:Debt to Capitalization
Ratio. Suffer or permit the Debt to Capitalization Ratio as of the last day of
each full fiscal quarter of the Parent to be greater than 0.60:1.00.
(b)    Consolidated Interest Coverage Ratio. Suffer or permit the Consolidated
Interest Coverage Ratio as of the last day of each full fiscal quarter of the
Parent, as calculated for a period consisting of the four preceding fiscal
quarters of the Parent, to be less than 2.50:1.00.

6.2    Liens. The Parent and Borrowers will not, and will not permit any
Restricted Subsidiary to, create, assume or suffer to exist any Lien upon any of
their respective Properties whether now owned or hereafter acquired; provided,
however, that this Section 6.2 shall not apply to the following:
(a)    any Lien for Taxes not yet due or Taxes or assessments or other
governmental charges which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;
(b)    any Liens, pledges or deposits (i) in connection with worker’s
compensation, social security, health, disability or other employee benefits, or
property, casualty or liability insurance, assessments or other similar charges
or deposits incidental to the conduct of the business of an Obligor or any
Restricted Subsidiary (including security deposits posted with landlords and
utility companies) or the ownership of any of their assets or properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit and which do not in the aggregate materially detract from the
value of their Properties or materially impair the use thereof in the operation
of their businesses and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of any Obligor in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(c)    statutory Liens of carriers, warehousemen, mechanics, materialmen and
other Liens imposed by law created in the ordinary course of business for
amounts not overdue by more than 30 days, or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established, or which are not material in amount;
(d)    pledges or deposits for the purpose of securing a stay or discharge in
the course of any legal proceeding and judgment liens in respect of judgments
that do not constitute an Event of Default under Section 7.1(i);
(e)    Liens consisting of encumbrances in the nature of zoning restrictions,
easements, rights and restrictions on real property and statutory Liens of
landlords and lessors which in each case do not materially impair the use of any
material Property;
(f)    any Lien in favor of the United States or any department or agency
thereof, or in favor of any state government or political subdivision thereof,
or in favor of a prime contractor under a government contract of the United
States, or of any state government or any political subdivision thereof, and, in
each case, resulting from acceptance of partial, progress, advance or other
payments in the ordinary course of business under government contracts of the
United States, or of any state government or any political subdivision thereof,
or subcontracts thereunder and which do not materially impair the use of such
Property as currently being utilized by a Borrower or any Restricted Subsidiary;
(g)    any Lien securing any debt securities issued (including via exchange
offer and regardless of when issued) in the capital markets if and to the extent
that the Obligations are concurrently secured by a Lien equal and ratable with
the Lien securing such debt securities;
(h)    Liens (i) (A) existing on the Effective Date securing industrial
development bonds and Indebtedness of Foreign Subsidiaries in an aggregate
principal amount not to exceed $325,000,000 and (B) securing Refinancing
Indebtedness in respect of Indebtedness referenced in







--------------------------------------------------------------------------------





clause (i)(A) above and (ii) securing any industrial development bonds or
similar instruments with respect to which both the debtor and the investor are
Consolidated Companies;
(i)    (i) Liens existing or deemed to exist in connection with any Permitted
Securitization Transaction, but only to the extent that any such Lien relates to
the applicable Securitization Assets or other accounts receivable and other
assets (together with related rights and proceeds) sold, contributed, financed
or otherwise conveyed or pledged pursuant to such transactions and (ii) Liens
existing or deemed to exist in connection with any inventory financing
arrangement so long as the fair market value of the inventory on which such
Liens exist pursuant to this subsection (i)(ii) does not exceed $250,000,000 at
any time;
(j)    any interest of a lessor, licensor, sublessor or sublicensor (or of a
lessee, licensee, sublessee or sublicensee) under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases,
licenses, subleases and sublicenses not prohibited by this Agreement;
(k)    any interest of title of an owner of equipment or inventory on loan or
consignment to, or subject to any title retention or similar arrangement with,
an Obligor, and Liens arising from Uniform Commercial Code financing statements
(or equivalent filings, registrations or agreements in foreign jurisdictions)
relating to such arrangements entered into in the ordinary course of business
(but excluding any general inventory financing);
(l)    banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with depositary institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or other funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by any Obligor in excess of those required by applicable
banking regulations;
(m)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;
(n)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(o)    Liens that are contractual rights of set-off not securing any
Indebtedness;
(p)    Liens (i) solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by any Obligor in connection with a letter of
intent or purchase agreement for an Acquisition or other transaction not
prohibited hereunder and (ii) consisting of an agreement to dispose of any
Property in a disposition not prohibited hereunder, including customary rights
and restrictions contained in such an agreement;
(q)    Liens on any Property of an Obligor in favor of any other Obligor or
Restricted Subsidiary;
(r)    any restriction or encumbrance with respect to the pledge or transfer of
the Equity Interests of any Joint Venture;
(s)    Liens securing insurance premium financing arrangements;







--------------------------------------------------------------------------------





(t)    any Lien renewing, extending, refinancing or refunding any Lien permitted
by subsection (g) or (h) above; provided that (i) the Property covered thereby
is not increased, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 6.3;
(u)    Liens on cash, deposits or other collateral granted in favor of the
Swingline Lender or the Issuing Lender to cash collateralize any Defaulting
Lender’s participation in Letters of Credit or Swingline Loans (all such
capitalized terms used in this clause (u) having the meanings set forth in the
Existing Credit Agreement);
(v)    Liens on cash or deposits granted in accordance with the terms of the
Existing Credit Agreement to cash collateralize any of the Obligations (as such
term is defined in the Existing Credit Agreement); and
(w)    other Liens in addition to those permitted by subsections (a) through (v)
above; provided that, at the time of incurrence of any Lien under this
subsection (w), the aggregate outstanding principal amount of all obligations
secured by such Lien (or in the case of Liens on inventory in connection with an
inventory financing arrangement, which Liens are not otherwise permitted by
subsection (i) of this Section 6.2, the fair market value of the inventory on
which such Liens exist) shall not exceed the Priority Debt Basket at such time
(determined prior to giving effect to the incurrence of such Lien).

6.3    Subsidiary Indebtedness. The Parent will not permit any of its Restricted
Subsidiaries (other than any “Borrower” as defined in the Existing Credit
Agreement) to create, incur, assume or suffer to exist any Indebtedness except:
(a)    (A) Indebtedness existing as of the Effective Date in respect of
industrial development bonds and Indebtedness of Foreign Subsidiaries in an
aggregate amount not to exceed $325,000,000 and (B) Refinancing Indebtedness in
respect of Indebtedness incurred under clause (A) above;
(b)    Indebtedness of any Restricted Subsidiary owing to the Parent or any
Restricted Subsidiary;
(c)    other Indebtedness (whether secured or unsecured); provided that (i) at
the time of incurrence of any Indebtedness under this subsection (c), the
aggregate principal amount of such Indebtedness does not exceed the Priority
Debt Basket at such time (determined prior to giving effect to the incurrence of
such Indebtedness) and (ii) for the avoidance of doubt, the Farm Credit Term
Loan Facility (as defined in the Existing Credit Agreement) and Indebtedness
created under this Agreement shall be considered Indebtedness incurred pursuant
to this clause (c);
(d)    Indebtedness and obligations owing under Hedging Agreements and/or Cash
Management Agreements so long as such Hedging Agreements and/or Cash Management
Agreements are not entered into for speculative purposes;
(e)    Guaranty Obligations of any Restricted Subsidiary in respect of
Indebtedness of the Parent or any other Restricted Subsidiary to the extent such
Indebtedness is permitted to exist or be incurred pursuant to this Section 6.3;
(f)    obligations of any Restricted Subsidiary in connection with (i) any
Permitted Securitization Transaction to the extent such obligations constitute
Indebtedness and (ii) any inventory financing arrangements so long as the
aggregate principal amount of Indebtedness in respect thereof incurred under
this subsection (f)(ii) does not exceed $250,000,000 at any time outstanding;
(g)    Indebtedness of any Restricted Subsidiary consisting of completion
guarantees, performance bonds, surety bonds or customs bonds incurred in the
ordinary course of business;
(h)    Indebtedness owed to any Person (including obligations in respect of
letters of credit, bank guarantees and similar instruments for the benefit of
such Person) providing workers’ compensation, social security, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(i)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;
(j)    Indebtedness in respect of judgments that do not constitute an Event of
Default under Section 7.1(i);
(k)    Indebtedness consisting of the financing of insurance premiums with the
providers of such insurance or their Affiliates; and
(l)    Indebtedness created under the Existing Credit Agreement or any other
Credit Document (as defined in the Existing Credit Agreement).

6.4    Merger and Sale of Assets. The Obligors will not, and will not permit any
Restricted Subsidiary to, dissolve, wind-up, merge, amalgamate or consolidate
with any other Person or sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of the
business or assets of the Obligors and their respective Restricted Subsidiaries
(taken as a whole), whether now owned or hereafter acquired (excluding any
inventory or other assets sold or disposed of in the ordinary course of
business); provided that, notwithstanding any of the foregoing limitations, the
Obligors and the Restricted Subsidiaries may take the following actions:
(a)    (i) if no Event of Default shall then exist or immediately thereafter
will exist, a Borrower may merge, amalgamate or consolidate with any Person so
long as (A) such Borrower is the surviving entity or (B) the surviving entity
(the “Successor Borrower”) (x) is organized under the laws of (1) in the case of
the Lux Borrower, Luxembourg and (2) in the case of the U.K. Borrower, England
and Wales, (y) expressly assumes such Borrower’s obligations under this
Agreement and the other Loan Documents to which such Borrower is a party
pursuant to a supplement hereto or thereto, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent and (z) each Guarantor of
the Obligations shall have confirmed that its obligations hereunder in respect
of such Obligations shall apply to the Successor Borrower’s obligations under
this Agreement (it being understood that, if the foregoing conditions in clauses
(x) through (z) are satisfied, then the Successor Borrower will automatically
succeed to, and be substituted for, such Borrower under this Agreement;
provided, however, that such Borrower shall have provided not less than five
Business Days’ notice of any merger, amalgamation or consolidation of such
Borrower, and such Borrower or Successor Borrower shall, promptly upon the
request of the Administrative Agent or any Lender, supply any documentation and
other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations), (ii) any
Restricted Subsidiary may merge, amalgamate or consolidate with an Obligor if
such Obligor is the surviving entity, (iii) any Restricted Subsidiary (other
than an Obligor) may merge, amalgamate or consolidate with any other Person
(other than an Obligor); provided that a Restricted Subsidiary shall be the
continuing or surviving entity, (iv) any Restricted Subsidiary (other than an
Obligor) may merge or amalgamate with any Person that is not a Restricted
Subsidiary in connection with a sale of Property permitted under this Section
6.4, and (v) any Restricted Subsidiary (other than an Obligor) may be dissolved
so long as the property and assets of such Restricted Subsidiary are transferred
to the Parent or any other Restricted Subsidiary;
(b)    any Restricted Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its Property to (i) a Borrower, (ii) any Guarantor or (iii) any
Restricted Subsidiary of the Parent; provided that, with respect to transfers
described in clause (iii), upon completion of such transaction (A) there shall
exist no Default or Event of Default and (B) the Subsidiary to which the
Restricted Subsidiary’s Property is sold, leased, transferred or otherwise
disposed shall be a Restricted Subsidiary and, if such Restricted Subsidiary is
a Guarantor, a Guarantor;
(c)    any Restricted Subsidiary (other than a Borrower) may liquidate or
dissolve if the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and is not materially
disadvantageous to the Lenders; and
(d)    the Parent and its Restricted Subsidiaries may sell, transfer or
otherwise dispose of or wind down the Community Development and Land Management
business of WestRock MWV, LLC (f/k/a MeadWestvaco Corporation), a Delaware
limited liability company.

6.5    Use of Proceeds. The Borrowers will not request any Credit Extension, and
no Obligor shall use directly or, to its knowledge, indirectly, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use directly or, to its knowledge, indirectly,
the proceeds of any Credit Extension (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (C) in any other manner that would result in a
violation of Sanctions by any party hereto or any arranger, bookrunner or other
agent for the credit facility provided for herein.

7.    EVENTS OF DEFAULT.

7.1    Event of Default. An Event of Default shall exist upon the occurrence of
any of the following specified events (each an “Event of Default”):
(a)    Payments. A Borrower shall fail to make when due (including by mandatory
prepayment) any principal payment with respect to the Loans, or any Obligor
shall fail to make any payment of interest, fee or other amount payable
hereunder within three (3) Business Days of the due date thereof; or
(b)    Covenants Without Notice. Any Obligor shall fail to observe or perform
any covenant or agreement contained in Section 5.1 (as to maintenance of
existence of the Borrowers), subsections (g) and (h) of Section 5.7, Section
5.8, Section 5.9, Section 5.11 or Section 6; or
(c)    Other Covenants. Any Obligor shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Loan Document,
other than those referred to in subsections (a) and (b) of Section 7.1, and such
failure shall remain unremedied for thirty (30) days after the earlier of (i) a
Responsible Officer of an Obligor obtaining knowledge thereof, or (ii) written
notice thereof shall have been given to the Parent by Administrative Agent or
any Lender; or
(d)    Representations. Any representation or warranty made or deemed to be made
by an Obligor or by any of its officers under this Agreement or any other Loan
Document (including the Schedules attached hereto and thereto), or in any
certificate or other document submitted to the Administrative Agent or the
Lenders by any such Person pursuant to the terms of this Agreement or any other
Loan Document, shall be incorrect in any material respect when made or deemed to
be made or submitted; or
(e)    Non-Payments of Other Indebtedness. Any Obligor or any Restricted
Subsidiary shall fail to make when due (whether at stated maturity, by
acceleration, on demand or otherwise, and after giving effect to any applicable
grace period) any payment of principal of or interest on any Indebtedness (other
than the Obligations) exceeding $150,000,000 individually or in the aggregate;
or
(f)    Defaults Under Other Agreements. Any Obligor or any Restricted Subsidiary
shall (i) fail to observe or perform within any applicable grace period any
covenants or agreements contained in any agreements or instruments relating to
any of its Indebtedness (other than the Loan Documents) the principal amount of
which exceeds $150,000,000 individually or in the aggregate, or any other event
shall occur if the effect of such failure or other event is to accelerate the
maturity of such Indebtedness, or to permit (except in the case of the Existing
Credit Agreement) the holder of such Indebtedness or any other Person to
accelerate the maturity of such Indebtedness; or (ii) breach or default any
Hedging Agreement and/or Cash Management Agreement (subject to any applicable
cure periods) the termination value owed by such Obligor or Restricted
Subsidiary as a result thereof shall exceed $150,000,000 if the effect of such
breach or default is to terminate such Hedging Agreement or to permit the
applicable counterparty to such Hedging Agreement to terminate such Hedging
Agreement; provided that this clause (f) shall not apply to (x) any secured
Indebtedness that becomes due as a result of the voluntary sale, transfer or
other disposition of the assets securing such Indebtedness (to the extent such
sale, transfer or other disposition is not prohibited under this Agreement) so
long as such Indebtedness is paid or (y) any Indebtedness that becomes due as a
result of a voluntary refinancing thereof not prohibited under this Agreement;
or
(g)    Bankruptcy. Any Obligor or any Material Subsidiary shall commence a
voluntary case concerning itself under the Bankruptcy Code, Luxembourg
Insolvency Rules, or applicable foreign bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation
laws; or makes a proposal to its creditors or files notice of its intention to
do so, institutes any other proceeding (including with respect to the U.K.
Borrower, any corporate action) under applicable law seeking to adjudicate it a
bankrupt or an insolvent, or seeking liquidation, dissolution, winding-up,
reorganization, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors, composition of it or its debts or any
other similar relief; or an involuntary case for bankruptcy is commenced against
any Obligor or any Material Subsidiary and the petition is not controverted
within thirty (30) days, or is not dismissed within sixty (60) days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee or similar official under applicable foreign
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation laws is appointed for, or takes charge
of, all or any substantial part of the property of any Obligor or any Material
Subsidiary; or an Obligor or a Material Subsidiary commences proceedings of its
own bankruptcy or insolvency or to be granted a suspension of payments or any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction, whether now or hereafter in effect, relating to any Obligor or any
Material Subsidiary or there is commenced against any Obligor or any Material
Subsidiary any such proceeding which remains undismissed for a period of sixty
(60) days; or any Obligor or any Material Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or any Obligor or any Material Subsidiary suffers any
appointment of any custodian, receiver, receiver-manager, trustee or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of sixty (60) days; or any Obligor or any Material
Subsidiary makes a general assignment for the benefit of creditors; or any
Obligor or any Material Subsidiary shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; or any Obligor or any Material Subsidiary shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts; or
any Obligor or any Material Subsidiary shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate action is taken by any Obligor or any Material Subsidiary for the
purpose of effecting any of the foregoing; or
(h)    ERISA. A Plan of an Obligor or any Restricted Subsidiary or a Plan
subject to Title IV of ERISA of any of its ERISA Affiliates:
(i)    shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Code or
Section 302 of ERISA for any plan year or a waiver of such standard is sought or
granted with respect to such Plan under applicable law, the terms of such Plan
or Section 412 of the Code or Section 302 of ERISA; or
(ii)    is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or
(iii)    results in a liability of an Obligor or any Restricted Subsidiary under
applicable law, the terms of such Plan, or Title IV of ERISA, other than
liabilities for benefits in the ordinary course;
and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or such Plan that would have a Material Adverse Effect;
or a Foreign Plan Event occurs that would have a Material Adverse Effect; or
(i)    Money Judgment. Judgments or orders for the payment of money (net of any
amounts paid by an independent third party insurance company or surety or fully
covered by independent third party insurance or surety bond issued by a company
with an AM Best rating in one of the two highest categories as to which the
relevant insurance company or surety does not dispute coverage) in excess of
$150,000,000 individually or in the aggregate or otherwise having a Material
Adverse Effect shall be rendered against any Obligor or any Restricted
Subsidiary, and such judgment or order shall continue unsatisfied (in the case
of a money judgment) and in effect for a period of thirty (30) days during which
execution shall not be effectively stayed or deferred (whether by action of a
court, by agreement or otherwise); or
(j)    Default under other Loan Documents; Guaranty Agreement. (a) There shall
exist or occur any “Event of Default” as provided under the terms of any Loan
Document, or any Loan Document ceases to be in full force and effect or the
validity or enforceability thereof is disaffirmed by or on behalf of any
Obligor, or at any time it is or becomes unlawful for any Obligor to perform or
comply with its obligations under any Loan Document, or the obligations of any
Obligor under any Loan Document are not or cease to be legal, valid and binding
on any Obligor; or (b) without limiting the foregoing, any Guaranty Agreement or
any provision thereof shall cease to be in full force and effect or any
Guarantor or any Person acting by or on behalf of any Guarantor shall deny or
disaffirm any Guarantor’s obligations under any Guaranty Agreement; or
(k)    Change in Control. A Change in Control shall occur; or
(l)    Securitization Events. There shall occur any breach of any covenant by
any Obligor, any Restricted Subsidiary or any Permitted Securitization
Subsidiary contained in any agreement relating to Permitted Securitization
Transaction causing or permitting the acceleration of the obligations thereunder
or requiring the prepayment of such obligations or termination of such
securitization program prior to its stated maturity or term; provided, however,
such breach shall not constitute an Event of Default unless any Obligors shall
have payment obligations or liabilities under such Permitted Securitization
Transaction that have had or are reasonably expected to have a Material Adverse
Effect.

7.2    Acceleration; Remedies. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, or upon the request and
direction of the Required Lenders shall, by written notice to the Borrowers take
any of the following actions (including any combination of such actions):
(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.
(b)    Acceleration; Demand. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations (including fees) of any and every kind owing by any Obligor to the
Administrative Agent and/or any of the Lenders hereunder to be due, whereupon
the same shall be immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Obligor.
(c)    Enforcement of Rights. Exercise any and all rights and remedies created
and existing under the Loan Documents, whether at law or in equity.
(d)    Rights Under Applicable Law. Exercise any and all rights and remedies
available to the Administrative Agent or the Lenders under applicable law.
Notwithstanding the foregoing, if an Event of Default specified in Section
7.1(g) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees and
other indebtedness or obligations owing to the Administrative Agent and/or any
of the Lenders hereunder automatically shall immediately become due and payable
without presentment, demand, protest or the giving of any notice or other action
by the Administrative Agent or the Lenders, all of which are hereby waived by
the Obligors.

7.3    Application of Payment. Subsequent to the acceleration of the Obligations
under Section 7.2 hereof, payments and prepayments with respect to the
Obligations made to Administrative Agent, the Lenders, or otherwise received by
Administrative Agent or any Lender shall be distributed in the following order
of priority: FIRST, to the reasonable costs and expenses (including attorneys’
fees and expenses), if any, incurred by Administrative Agent or any Lender in
the collection of such amounts under this Agreement or of the Loan Documents;
SECOND, to any fees then due and payable to Administrative Agent and Lenders
under this Agreement or any other Loan Document; THIRD, to the payment of
interest then due and payable on the Loans; FOURTH, to the payment of principal
of the Loans; FIFTH, to any other Obligations not otherwise referred to in this
Section, and SIXTH, to the applicable Obligors, their successors or assigns, or
as a court of competent jurisdiction may otherwise direct; provided, however,
that Administrative Agent may elect to apply the proceeds of any guarantee to
repay any Obligations in accordance with the priority set forth above before
applying the proceeds of any other guarantee provided under any Loan Document,
if in the reasonable determination of Administrative Agent, such order of
application will maximize the repayment of all of the Obligations.
Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys, or balances in accordance with this
Agreement.

8.    ADMINISTRATIVE AGENT

8.1    Authorization and Action.
(a)    Each of the Lenders hereunder and under the other Loan Documents
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 8 are solely for the benefit
of Administrative Agent and the Lenders, and no Obligor has rights as a third
party beneficiary of any of such provisions (other than for purposes of
Section 8.6). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    Administrative Agent and any co-agents, sub-agents, and attorneys-in-fact
appointed by Administrative Agent pursuant to Section 8.5 for purposes of
enforcing any Loan Document or exercising any rights and remedies thereunder at
the direction of Administrative Agent, shall be entitled to the benefits of all
provisions of this Sections 8 and 9 as if set forth in full herein with respect
thereto. Administrative Agent is authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to take any action available to it with respect to any Loan
Documents.

8.2    Administrative Agent and its Affiliates.
(a)    The Person serving as Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, own securities of, lend money to, act as the financial advisor or
in any advisory capacity for and generally engage in any kind of business with
Parent or any Subsidiary or other Affiliate thereof as if it were not
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
(b)    Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) is engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 8 as “Activities”) any may engage in the Activities
with or on behalf of one or more of the Obligors or their respective Affiliates.
Furthermore, the members of the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Obligors and their respective Affiliates and including holding, for its own
account or on behalf of others, equity, debt and similar positions in Parent,
any other Obligor or any of their respective Affiliates), including trading in
or holding long, short or derivative positions in securities, loans, or other
financial products of one or more of the Obligors or their respective
Affiliates. Each Lender understands and agrees that in engaging in the
Activities, the members of the Agent’s Group may receive or otherwise obtain
information concerning the Obligors or their respective Affiliates (including
information concerning the ability of the Obligors to perform their respective
obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group. Neither Administrative Agent nor any other member of the Agent’s Group
shall have any duty to disclose to any Lender or use on behalf of any Lender,
nor be liable for the failure to so disclose or use, any information whatsoever
about or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Obligor or any Affiliate of any Obligor) or
to account for any revenue or profits obtained in connection with the
Activities, except that Administrative Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by Administrative Agent to the Lenders.
(c)    Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Obligors and their respective Affiliates) either now have or may in the future
have interests or take actions that may conflict with the interests of any one
or more of the Lenders (including the interests of any Lender hereunder and
under the other Loan Documents). Each Lender agrees that no member of the
Agent’s Group is or shall be required to restrict its activities as a result of
any Person serving as Administrative Agent being a member of the Agent’s Group,
and that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification of any Lender. None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the any members of
the Agent’s Group of information (including information concerning the ability
of the Obligors to perform their respective obligations hereunder and under the
other Loan Documents), or (iii) any other matter, shall give rise to any
fiduciary, equitable, or contractual duties (including any duty of trust, care
or confidence) owing by Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict any member
of the Agent’s Group from acting on behalf of customers (including the Obligors
or their respective Affiliates) or for its own account.

8.3    Duties. Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Obligor or any of their respective
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity; and
(d)    shall not be liable for any damage or loss resulting from or caused by
events or circumstances beyond Administrative Agent's reasonable control,
including nationalization, expropriation, currency or funds transfer
restrictions, the interruption, disruption, or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications, or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes, or other natural disasters,
civil, and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts, or errors by any Borrower in its instructions to
Administrative Agent.

8.4    Administrative Agent’s Reliance, Etc.
(a)    Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
an Obligor or a Lender has given written notice describing such Default or Event
of Default to Administrative Agent. Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to
Administrative Agent.
(b)    Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent, or otherwise authenticated by
the proper Person. Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, Administrative Agent may presume that
such condition is satisfactory to such Lender unless Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Administrative Agent may consult with legal counsel (who may be
counsel for an Obligor), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

8.5    Sub-Agents. Administrative Agent may perform any and all its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Administrative Agent.
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers by or through their respective Related
Parties. Administrative Agent is authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to permit any co-agents, sub-agents and attorneys-in-fact appointed
by Administrative Agent to take any action permitted to be taken by it under any
of the Loan Documents. The exculpatory provisions of this Section 8, as well as
all other indemnity and expense reimbursement provisions of this Agreement
(including Section 9.3), shall apply to any such sub-agent and to the Related
Parties of Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
as though such co-agents, sub-agents and attorneys-in-fact were the
“administrative agent” under the Loan Documents. Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

8.6    Resignation.
(a)    Administrative Agent may resign at any time by giving notice of its
resignation to the Lenders and Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
and, so long as no Default or Event of Default then exists, subject to the
approval (not to be unreasonably withheld or delayed) of Borrowers, to appoint a
successor, which shall be a financial institution with an office in the United
States, or an Affiliate of any such financial institution with an office in the
United States. If no successor shall have been so appointed by the Required
Lenders and, if applicable, Borrowers and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent) and the retiring Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by Borrowers to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed among Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Section and
Section 9.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

8.7    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. In
this regards, each Lender further acknowledges that Greenberg Traurig, LLP is
acting in this transaction as special counsel to Rabobank only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

8.8    Other Agent Titles. Anything herein to the contrary notwithstanding, none
of the “Sole Bookrunner”, “Joint Lead Arranger”, or “Syndication Agent” listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent or a Lender hereunder.

8.9    Agent May File Proofs of Claim; Bankruptcy Events. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligor or any Subsidiary, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Obligor or any other
Person primarily or secondarily liable) shall be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 2 and 9.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2 and 9.3.







--------------------------------------------------------------------------------






9.    MISCELLANEOUS

9.1    Notices.
(a)    General Address for Notices. Except in the case of communications
expressly permitted to be given by telephone hereunder or under any other Loan
Documents, all notices and other communications (“Communications”) provided for
herein or in any other Loan Document shall be in writing and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or, subject to Section 9.1(b), by electronic communication, as
follows:
(i)    if to Parent or Borrowers, to them at c/o WestRock Company, 504 Thrasher
Street, N.W., Norcross, GA 30071-1956, Attention: Chief Financial Officer;
Telecopy No. (770) 263-3582; Telephone No. (678) 291-7700; with a copy to
WestRock Company, 504 Thrasher Street, N.W., Norcross, GA 30071-1956, Attention:
General Counsel; Telecopy No. (770) 263-3582; Telephone No. (678) 291-7456;
(ii)    if to Administrative Agent in connection with any Borrowing Request,
Interest Election Request, or any payment or prepayment of the Obligations, to
it at c/o Capital Markets and Agency Services at 245 Park Avenue, New York, NY
10167, Attention: Punam Gambhir; Telecopy No. (914) 304-9327; Telephone No.
(212) 574-7327; Email: fm.am.SyndicatedLoans@rabobank.com with a copy to:
Punam.Gambhir@rabobank.com.com;
(iii)    if to Administrative Agent in connection with any other matter
(including deliveries under Section 5.1), to it at Rabobank Loan Syndications,
245 Park Avenue, New York, NY 10167, Attention: Loan Syndications; Telecopy No.
(212) 808-2578; Telephone No. (212) 808-6808; Email:
syndications.ny@rabobank.com; and
(iv)    if to a Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given before or during normal business hours for the recipient, shall be deemed
to have been given at the opening of business on the next Business Day). Notices
delivered through electronic communications to the extent provided in
Section 9.1(b) shall be effective as provided in such Section 9.1(b).
(b)    Electronic Communications. Communications to the Lenders under the Loan
Documents may be delivered or furnished by electronic communications pursuant to
procedures approved by Administrative Agent. Each of Administrative Agent and
each Obligor may, in its discretion, agree to accept Communications to it under
the Loan Documents by electronic communications pursuant to procedures approved
by it; provided that approval of such procedures may be limited to particular
Communications. Unless Administrative Agent otherwise prescribes, (i)
Communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) Communications posted on an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in clause (i) of this
Section 9.1(b) notification







--------------------------------------------------------------------------------





that such Communication is available and identifying the website address
thereof; provided that, for both clauses (i) and (ii) of this Section 9.1(b), if
such Communication is not sent before or during the normal business hours of the
recipient, such Communication shall be deemed to have been sent at the opening
of business on the next Business Day.
(c)    Change of Address for Notices. Any party hereto may change its address or
telecopy number for, or individual designated to receive, Communications under
the Loan Documents by notice to the other parties hereto (or, in the case of any
such change by a Lender, by notice to Borrowers and Administrative Agent). All
Communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
(d)    Electronic Transmission System. Borrowers and the Lenders agree that
Administrative Agent may make the Communications available to the Lenders and
Borrowers by posting the Communications on Debt Domain, IntraLinks, SyndTrak, or
a substantially similar electronic transmission system or digital workspace
provider (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE AGENT PARTIES HAVE ANY
LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT, OR OTHERWISE) ARISING
OUT OF ANY BORROWER’S OR ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY
LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES).
(e)    Communications through the Platform. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes hereof. Each Lender agrees (i) to provide to
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

9.2    Waivers; Amendments.







--------------------------------------------------------------------------------





(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by Section 9.2(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether Administrative Agent or any Lender may have had notice or knowledge
of such Default at the time.
(b)    Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended, or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Borrowers, Administrative Agent, and the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by Administrative Agent and the Obligor or Obligors that
are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce the rate of any fees
due hereunder, without the written consent of each Lender directly and adversely
affected thereby (provided, that in no event shall the waiver of applicability
of Section 2.12(c) (which waiver shall be effective with the written consent of
the Required Lenders) constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (ii)), (iii) postpone the
scheduled date of payment of any interest on a Loan, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or extend
the Maturity Date, without the written consent of each Lender directly and
adversely affected thereby, (iv) modify Section 2.17(c) or (d) to change the
prorata sharing provided therein without the consent of each Lender directly and
adversely affected thereby, (v) modify Section 7.2 without the written consent
of each Lender, (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vii) contractually subordinate the payment of
all the Obligations to any other Indebtedness, without the written consent of
each Lender, or (viii) release any Borrower, or release any Guarantor from any
of its guarantee obligations under any Guaranty Agreement, without the written
consent of each Lender, provided, further that (A) no such agreement shall
amend, modify, or otherwise affect the rights or duties of Administrative Agent
without the prior written consent of Administrative Agent, and (B) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.

9.3    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Each Obligor agrees to pay (i) all reasonable and
documented out-of-pocket expenses incurred by Administrative Agent and its
Affiliates (including Rabobank in its separate capacities as “Joint Lead
Arranger” and “Sole Bookrunner” with respect







--------------------------------------------------------------------------------





to the syndication of the Loans) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications, or waivers of the provisions hereof or thereof,
including the reasonable and documented fees, charges and disbursements of
counsel for Administrative Agent, and of such consultants, advisors, appraisers
and auditors retained or engaged by Administrative Agent (provided, if no Event
of Default then exists, such retention or engagement is permitted by this
Agreement or otherwise approved by a Borrower), whether or not the transactions
contemplated hereby or thereby shall be consummated; (ii) all out-of-pocket
expenses incurred by Administrative Agent or any Lender, including the fees,
charges and disbursements of any advisors to Administrative Agent and counsel
for Administrative Agent, or any Lender, in connection with the enforcement or
protection of such Person’s rights in connection with this Agreement and the
other Loan Documents, including its rights under this Section, and including in
connection with any bankruptcy or insolvency proceeding, workout, restructuring,
or negotiations in respect thereof, and (iii) all reasonable and documented
out-of-pocket costs, expenses, taxes, assessments, and other charges incurred by
Administrative Agent in connection with any filing, registration, or recording
of any Loan Document.
(b)    Indemnification by Obligors. Each Obligor hereby agrees to indemnify
Administrative Agent, each Lender, Rabobank or any other Person in its separate
capacities as “ Joint Lead Arranger”, “Syndication Agent” and “Sole Bookrunner”
hereunder with respect to the syndication of the Loans, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, and related expenses (including the fees, charges, and
disbursements of one firm of counsel for all such Indemnitees, taken as a whole,
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may including a single firm of special counsel acting in
multiple jurisdictions) for all such Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs Parent of such conflict and thereafter retains
its own counsel, of another firm of counsel for such affected Indemnitee and, if
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for such affected Indemnitee)) incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds, (iii) any payments that Administrative Agent is required to make under
any indemnity issued to any bank holding any Obligor’s deposit, commodity or
security accounts, (iv) any actual or alleged presence or Release of Hazardous
Substances on or from any property owned or operated by any Obligor, or any
liability under Environmental Law related in any way to any Obligor, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, or related expenses (A) are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted solely from (x) the gross negligence, bad faith or willful misconduct
of such Indemnitee or (y) a claim brought by Parent or any Subsidiary against







--------------------------------------------------------------------------------





such Indemnitee for material breach in bad faith of such Indemnitee’s
obligations hereunder to the extent Parent or such Subsidiary is the prevailing
party in such action or (B) result from a proceeding that does not involve an
act or omission by Parent or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than claims against any arranger,
bookrunner or agent hereunder in its capacity or in fulfilling its roles as an
arranger, bookrunner or agent hereunder or any similar role with respect to the
credit facilities hereunder). Notwithstanding the foregoing, this Section 9.3(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that any Obligor for any reason
fails to indefeasibly pay any amount required to be paid by it to Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing
under Sections 9.3(a) and 9.3(b) each Lender severally agrees to pay to
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability, or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this Section 9.3(c) are subject to the
provisions of Section 2.6(c).
(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, no Obligor shall assert, and each Obligor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential, or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document, the Transactions, any Loan, or the use of the proceeds thereof.
(e)    Payments. All amounts due under this Section shall be payable no later
than 5 Business Days after written demand therefor.

9.4    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Indemnitee), except that
(i) no Obligor may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
each Lender (and any attempted assignment or transfer of such rights or
obligations by any Obligor without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer of such rights or obligations by any Lender that is not in
accordance with this Section shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent and the Lenders)) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders Generally. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including







--------------------------------------------------------------------------------





all or a portion of its Commitment and Loans) at the time owing to it; provided
that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of (x) an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, (y) contemporaneous assignments to any
Lender and its Approved Funds that equal at least the amount specified in clause
(B) of this Section 9.4(b)(i) in the aggregate, or (z) an assignment to an
existing Lender or an Affiliate or Approved Fund of an existing Lender, no
minimum amount need be assigned; and
(B)    in any case not described in clause (A) of this Section 9.4(b)(i), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to Administrative Agent or if “Trade Date” is specified in the Assignment and
Assumption, as of the “Trade Date” so specified therein) shall not be less than
$5,000,000 (or, in the case of any assignment of Loans denominated in (x) Euros,
€5,000,000 or (y) Sterling, £5,000,000) with integral multiples of $1,000,000
(or, in the case of any assignment of Loans denominated in (x) Euros, €1,000,000
or (y) Sterling, £1,000,000) in excess thereof, in the case of any assignment of
Loans by any Lender, unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment of any Commitment or
Loans shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Commitment and Loans assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (B) of Section 9.4(b)(i) and, in
addition:
(A)    the consent of Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (i) an Event of Default has occurred and is
continuing at the time of such assignment, or (ii) such assignment is to a
Lender, an Affiliate of a Lender, or an Approved Fund; provided that Borrowers
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Administrative Agent within 10 Business Days after
having received notice thereof; and
(B)    the consent of Administrative Agent shall be required for assignments in
respect of a Commitment to a Person that is not a Lender, an Affiliate of such
Lender, or an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (provided that Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment).







--------------------------------------------------------------------------------





(v)    Administrative Questionnaire and Tax Forms. The assignee, if it shall not
already be a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire and any tax forms required by Section 2.16(g).
(vi)    No Assignment to Certain Persons. No such assignment shall be made to
(A) Parent, Borrowers or any of Parent’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vii)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrowers and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this
Section 9.4(b)(viii), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(c)    Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to Section 9.4(d), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the rights referred to in
Sections 2.14, 2.15, 2.16, and 9.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.4(e).
(d)    Maintenance of Register by Administrative Agent. Administrative Agent,
acting solely for this purpose as a non-fiduciary agent of Borrowers, shall
maintain at one of its







--------------------------------------------------------------------------------





offices in the United States a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). With
respect to any Lender, the transfer of the Commitments of such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by Administrative Agent with respect to ownership of such
Commitment and Loans. The entries in the Register shall be conclusive, and
Borrowers, Administrative Agent, and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrowers and any
Lender, at any reasonable time and from time to time, upon reasonable prior
notice.
(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers or Administrative Agent, sell participations to any Person
(other than a natural Person, Borrowers, or any of Borrowers’ Affiliates) (a
“Participant”) in all or a portion of such Lender’s rights or obligations under
this Agreement (including all or a portion of its Commitments or the Loans);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.3(c) with respect to any
payments made by such Lender to its Participants. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.2(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16, (subject to the requirements and limitations
therein, including the requirements under Section 2.16(g) (it being understood
that the documentation required under Section 2.16(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.4(b); provided that
such Participant (1) agrees to be subject to the provisions of Section 2.18 as
if it were an assignee under Section 9.4(b); and (2) shall not be entitled to
receive any greater payment under Sections 2.14 and 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at
Borrowers request and expense, to use reasonable efforts to cooperate with
Borrowers to effectuate the provisions of Section 2.18 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(d). Each Lender that
sells a participation shall, acting solely for this purpose as an agent of
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan







--------------------------------------------------------------------------------





Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank (or other central bank under any central
banking system established under the jurisdiction or organization of such Lender
(or its parent bank)); provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

9.5    Survival. All covenants, agreements, certifications, representations and
warranties made by Borrowers or any other Obligor herein or in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or the other Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Administrative
Agent or any Lender may have had notice or knowledge of any Default or incorrect
certification, representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect until Full Satisfaction.
The provisions of Sections 2.14, 2.15, 2.16, 9.3, 9.18, and 9.20 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of all Loans, or the expiration
or termination of the Commitments.

9.6    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” and words of
like import in this Agreement or any Loan Document shall be deemed to include
electronic signatures or the keeping







--------------------------------------------------------------------------------





of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

9.7    Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

9.8    Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of any Borrower or any other
Obligor against any and all of the obligations of any Borrower or any other
Obligor now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Affiliate, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of Borrowers or such Obligor may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of set-off, (a) all amounts so set off
shall be paid over immediately to Administrative Agent for further application
in accordance with the provisions of Section 2.21 and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of Administrative Agent, and the Lenders, and
(b) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of set-off. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of set-off) that such Lender or its
Affiliates may have. Each Lender agrees to notify Borrowers and Administrative
Agent promptly after any such set-off and application and share such set-off
pursuant to Section 2.17(d); provided that the failure to give such notice shall
not affect the validity of such set-off and application.

9.9    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement and the other Loan Documents (other than
those containing a contrary express choice of law provision) shall be construed
in accordance with, and this Agreement, such other Loan Documents, and all
matters arising out of or relating in any way whatsoever to this Agreement and
such other Loan Documents (whether in contract, tort, or otherwise) shall be
governed by, the law of the State of New York, other than those conflict of law
provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5-1401 of the General Obligation Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.







--------------------------------------------------------------------------------





(b)    Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally agrees that it shall not commence any action, litigation, or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against Administrative Agent, any Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto and
each other Obligor hereby irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation, or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that Administrative Agent or any Lender may otherwise have to bring any action
or proceeding relating to any Loan Document against any Obligor or its
properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each party hereto and each other Obligor hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to any Loan
Document in any court referred to in Section 9.9(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Jurisdiction; Consent to Service of Process. Each Borrower hereby
irrevocably and unconditionally appoints Corporation Service Company, with an
office on the date hereof at 1180 Avenue of the Americas, Suite 210, New York,
NY 10036-8401 and its successors hereunder (the “Process Agent”), as its agent
to receive on behalf of such Borrower and its respective property all writs,
claims, process and summonses in any action or proceeding brought against it in
the State of New York. Such service may be made by mailing or delivering a copy
of such process to the respective Borrower in care of the Process Agent at the
address specified above for the Process Agent, and each Borrower irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
Failure by the Process Agent to give notice to either or both Borrowers or
failure of either or both Borrowers to receive notice of such service of process
shall not impair or affect the validity of such service on the Process Agent or
any Borrower, or of any judgment based thereon. Each Borrower covenants and
agrees that it shall take any and all reasonable action, including the execution
and filing of any and all documents, that may be necessary to continue the
delegation of the Process Agent above in full force and effect and to cause the
Process Agent to act as such. Nothing herein shall in any way be deemed to limit
the ability to serve any such writs, process or summonses in any other manner
permitted by applicable law.

9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO AND EACH OTHER OBLIGOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR







--------------------------------------------------------------------------------





ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.11    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. Each Obligor acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to Parent or one or more of the Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more Subsidiaries
or Affiliates of such Lender and each Obligor hereby authorizes each Lender to
share any information delivered to such Lender by any Obligor or its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate,
it being understood that any such Subsidiary or Affiliate receiving such
information shall be bound by the provisions of Section 9.11(b) as if it were a
Lender hereunder. Such authorization shall survive the repayment of the Loans,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.
(b)    Confidentiality. Each of Administrative Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case Administrative Agent or such Lender, as applicable, shall promptly
notify Borrowers in advance to the extent lawfully permitted to do so and
practicable); (iv) to any other party hereto; (v) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement, or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Borrower and
its obligations, this Agreement or payments hereunder; (vii) on a confidential
basis to (A) any nationally-recognized rating agency in connection with rating
Obligors or their Subsidiaries or the credit facilities under this Agreement or
(B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to this Agreements; (viii)
with the express written consent of Parent or Borrowers; or (ix) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section, or (B) becomes available to Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Obligors. In addition, Administrative Agent and the
Lenders may disclose the existence of this







--------------------------------------------------------------------------------





Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Obligors or
any of their Subsidiaries or representatives relating to the Obligors or any of
their Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Obligors or any of their
Subsidiaries or representatives; provided that, in the case of information
received from the Obligors or any of their Subsidiaries or representatives after
the date hereof, such information is identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

9.12    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges or other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received, or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect to such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefore) until such cumulated amount, shall
have been received by such Lender. If Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrowers.

9.13    USA Patriot Act. Each of Administrative Agent and each Lender subject to
the USA Patriot Act hereby notifies each Obligor that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify, and
record information that identifies each Obligor and other information that will
allow Administrative Agent and such Lender to identify each Obligor in
accordance with the USA Patriot Act. Each Obligor hereby agrees to provide such
information promptly upon the request of Administrative Agent or any Lender.
Each Lender subject to the USA Patriot Act acknowledges and agrees that neither
such Lender, nor any of its Affiliates, participants or assignees, may rely on
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any Obligor, its Affiliates or its agents, this Agreement, the Loan Documents or
the transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any record-keeping, (c) comparisons with government lists, (d)
customer notices, or (e) other procedures required under the CIP Regulations or
such other law.

9.14    Administrative Borrower. Each Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all Borrowers
(“Administrative Borrower”) and Parent







--------------------------------------------------------------------------------





hereby accepts such appointment, which appointment shall remain in full force
and effect unless and until Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Person has been appointed Administrative Borrower. Each
Borrower hereby irrevocably appoints and authorizes Administrative Borrower to
take on its behalf all actions required of such Borrower under the Loan
Documents, and to exercise all powers and to perform all duties of such Borrower
thereunder, including to submit and receive all certificates, notices,
elections, and communications. For the avoidance of doubt and notwithstanding
anything in this Agreement or any other Loan Document to the contrary, each
Borrower agrees that any notice, demand, certificate, delivery or other
communication delivered by Administrative Agent or any Lender to Parent shall be
deemed delivered to Borrowers at the time of such delivery.

9.15    Joint and Several Obligations.
(a)    All Obligations shall constitute joint and several obligations of
Borrowers. Each Borrower expressly represents and acknowledges that it is part
of a common enterprise with the other Borrowers and that any financial
accommodations by Administrative Agent, the Lenders, or any of them, to any
other Borrower hereunder and under the other Loan Documents are and will be of
direct and indirect interest, benefit and advantage to all Borrowers. Each
Borrower acknowledges that any notice of Borrowing or any other notice given by
Parent or any Borrower to Administrative Agent or the Lenders, shall bind all
Borrowers, and that any notice given by Administrative Agent or the Lenders to
any Borrower shall be effective with respect to all Borrowers. Each Borrower
acknowledges and agrees that each Borrower shall be liable, on a joint and
several basis, for all of the Loans and other Obligations, regardless of which
such Person actually may have received the proceeds of any of the Loans or other
extensions of credit or the amount of such Loans or other extensions of credit
received or the manner in which Administrative Agent or the Lenders accounts
among Borrowers for such Loans or other Obligations on its books and records,
and further acknowledges and agrees that Loans and other extensions of credit to
any Borrower inure to the mutual benefit of all of Borrowers and that
Administrative Agent, and the Lenders are relying on the joint and several
liability of Borrowers in extending the Loans and other financial accommodations
under the Loan Documents.
(b)    Each Borrower shall be entitled to subrogation and contribution rights
from and against the other Borrower to the extent such Person is required to pay
to Administrative Agent or any Lender any amount in excess of the Loans advanced
directly to, or other Obligations incurred directly by, such Person or as
otherwise available under applicable law; provided, however, that such
subrogation and contribution rights are and shall be subject to the terms and
conditions of Section 9.15(c) and 9.15(d).
(c)    It is the intent of each Borrower, Administrative Agent, the Lenders, and
any other Person holding any of the Obligations that the maximum obligations of
each Borrower hereunder (such Person’s “Maximum Borrower Liability”) in any case
or proceeding referred to below (but only in such a case or proceeding) shall
not be in excess of:
(i)    in a case or proceeding commenced by or against such Person under the
Bankruptcy Code on or within one year from the date on which any of the
Obligations of such Person are incurred, the maximum amount that would not
otherwise cause the Obligations of such Person hereunder (or any other
Obligations of such Person to Administrative Agent, the Lenders,







--------------------------------------------------------------------------------





and any other Person holding any of the Obligations) to be avoidable or
unenforceable against such Person under (A) Section 548 of the Bankruptcy Code
or (B) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such case or proceeding by virtue of Section 544 of the Bankruptcy
Code; or
(ii)    in a case or proceeding commenced by or against such Person under the
Bankruptcy Code subsequent to one year from the date on which any of the
Obligations of such Person are incurred, the maximum amount that would not
otherwise cause the Obligations of such Person hereunder (or any other
Obligations of such Person to Administrative Agent, the Lenders, and any other
Person holding any of the Obligations) to be avoidable or unenforceable against
such Person under any state fraudulent transfer or fraudulent conveyance act or
statute applied in any such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or
(iii)    in a case or proceeding commenced by or against such Person under any
law, statute or regulation other than the Bankruptcy Code relating to
dissolution, liquidation, conservatorship, bankruptcy, moratorium, readjustment
of debt, compromise, rearrangement, receivership, insolvency, reorganization or
similar debtor relief from time to time in effect affecting the rights of
creditors generally (collectively, “Other Debtor Relief Law”), the maximum
amount that would not otherwise cause the Obligations of such Person hereunder
(or any other Obligations of such Person to Administrative Agent, the Lenders,
and any other Person holding any of the Obligations) to be avoidable or
unenforceable against such Person under such Other Debtor Relief Law, including,
without limitation, any state fraudulent transfer or fraudulent conveyance act
or statute applied in any such case or proceeding. (The substantive state or
federal laws under which the possible avoidance or unenforceability of the
Obligations of any Borrower hereunder (or any other Obligations of such Person
to Administrative Agent, the Lenders, and any other Person holding any of the
Obligations) shall be determined in any such case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions”); or
(iv)    in relation to the joint and several liability of the Lux Borrower for
any Obligations of any Obligor hereunder, the maximum amount equivalent to 85%
of the Lux Borrower’s own funds (capitaux propres, as referred to in annex I to
the grand-ducal regulation dated 18 December 2015 defining the form and content
of the presentation of balance sheet and profit and loss account, and enforcing
the Luxembourg law of 19 December 2002 on the commercial register and annual
accounts) as reflected in the last annual accounts duly approved and available
on the date of payment under this Agreement.
Notwithstanding the foregoing, no provision of this Section 9.15(c) shall limit
the liability of any Borrower for loans advanced directly or indirectly to it
under this Agreement.
(d)    To the extent set forth in Section 9.15(c), but only to the extent that
the Obligations of any Borrower hereunder would otherwise be subject to
avoidance under any Avoidance Provisions if such Person is not deemed to have
received valuable consideration, fair value, fair consideration or reasonably
equivalent value for such transfers or obligations, or if such transfers or
obligations of any Borrower hereunder would render such Person insolvent, or
leave such Person with an unreasonably small capital or unreasonably small
assets to conduct its business, or cause such Person to have incurred debts (or
to have intended to have incurred debts) beyond its ability to pay such debts as
they mature, in each case as of the time any of the obligations of such Person
are deemed to have been incurred and transfers made under such Avoidance
Provisions, then







--------------------------------------------------------------------------------





the obligations of such Person hereunder shall be reduced to that amount which,
after giving effect thereto, would not cause the Obligations of such Person
hereunder (or any other Obligations of such Person to Administrative Agent, the
Lenders, and any other Person holding any of the Obligations), as so reduced, to
be subject to avoidance under such Avoidance Provisions. This Section 9.15(d) is
intended solely to preserve the rights hereunder of Administrative Agent, the
Lenders, and any other Person holding any of the Obligations to the maximum
extent that would not cause the obligations of Borrowers hereunder to be subject
to avoidance under any Avoidance Provisions, and none of Borrowers nor any other
Person shall have any right, defense, offset, or claim under this
Section 9.15(d) as against Administrative Agent, the Lenders, and any other
Person holding any of the Obligations that would not otherwise be available to
such Person under the Avoidance Provisions.
(e)    Each Borrower agrees that the Obligations may at any time and from time
to time exceed the Maximum Borrower Liability of such Person, and may exceed the
aggregate Maximum Borrower Liability of all of Borrowers hereunder, without
impairing this Agreement or any provision contained herein or affecting the
rights and remedies of Administrative Agent and the Lenders hereunder.
(f)    In the event any Borrower (a “Funding Borrower”) shall make any payment
or payments under this Agreement or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations
hereunder, each other Borrower (each, a “Contributing Borrower”) shall
contribute to such Funding Borrower an amount equal to such payment or payments
made, or losses suffered, by such Funding Borrower determined as of the date on
which such payment or loss was made multiplied by the ratio of (i) the Maximum
Borrower Liability of such Contributing Borrower (without giving effect to any
right to receive any contribution or other obligation to make any contribution
hereunder), to (ii) the aggregate Maximum Borrower Liability of all Borrowers
(including the Funding Borrowers) hereunder (without giving effect to any right
to receive, or obligation to make, any contribution hereunder). Nothing in this
Section 9.15(f) shall affect the joint and several liability of any Borrower to
Administrative Agent or the Lenders for the entire amount of its Obligations.
Each Borrower covenants and agrees that its right to receive any contribution
hereunder from a Contributing Borrower shall be subordinate and junior in right
of payment to all obligations of Borrowers to Administrative Agent and the
Lenders hereunder.
(g)    No Borrower will exercise any rights which it may acquire by way of
subrogation hereunder or under any other Loan Document or at law by any payment
made hereunder or otherwise, nor shall any Borrower seek or be entitled to seek
any contribution or reimbursement from any other Borrower in respect of payments
made by such Person hereunder or under any other Loan Document, until all
amounts owing to Administrative Agent and the Lenders on account of the
Obligations are paid in full in cash. If any amounts shall be paid to any
Borrower on account of such subrogation or contribution rights at any time when
all of the Obligations shall not have been paid in full, such amount shall be
held by such Person in trust for or, to the extent that this is not permissible
under applicable law, on behalf of the Administrative Agent and the Lenders,
segregated from other funds of such Person, and shall, forthwith upon receipt by
such Person, be turned over to Administrative Agent in the exact form received
by such Person (duly endorsed by such Person to Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
as provided for herein.







--------------------------------------------------------------------------------






9.16    Press Release and Related Matters. No Obligor shall, and no Obligor
shall permit any of its Affiliates to, issue any press release or other public
disclosure using the name or logo or otherwise referring to Administrative
Agent, any other Lender or any of their respective Affiliates, the Loan
Documents or any transaction contemplated therein to which Administrative Agent
is party without the prior consent of Administrative Agent or such Lender, as
applicable, except to the extent required to do so under applicable law and
then, in any event, such Obligor or such Affiliate will advise Administrative
Agent or such Lender as soon as reasonably practicable with respect to such
press release or other public disclosure.

9.17    No Duty. All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by Administrative Agent or any Lender shall
have the right to act exclusively in the interest of Administrative Agent and
the Lenders and shall have no duty of disclosure, duty of loyalty, duty of care,
or other duty or obligation of any type or nature whatsoever to Parent, any
Borrower, any holders of Equity Interests of any Obligor or any other Person.

9.18    No Fiduciary Relationship. The relationship between Borrowers and the
other Obligors on the one hand and Administrative Agent and each Lender on the
other is solely that of debtor and creditor, and neither Administrative Agent
nor any Lender has any fiduciary or other special relationship with Borrowers or
any other Obligors, and no term or condition of any of the Loan Documents shall
be construed so as to deem the relationship between Borrowers and the other
Obligors on the one hand and Administrative Agent and each Lender on the other
to be other than that of debtor and creditor.

9.19    Construction; Independence of Covenants.
(a)    Each Borrower, each other Obligor (by its execution of the Loan Documents
to which it is a party), Administrative Agent and each Lender acknowledges that
each of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review the Loan Documents with its legal counsel and
that the Loan Documents shall be construed as if jointly drafted by the parties
thereto.
(b)    Independence of Covenants. All covenants and other agreements contained
in this Agreement or any other Loan Document shall be given independent effect
so that, if a particular action or condition is not permitted by any of such
covenants or other agreements, the fact that such action or condition would be
permitted by an exception to, or otherwise be within the limitations of, another
covenant or other agreement shall not avoid the occurrence of a Default if such
action is taken or such condition exists.

9.20    Payments Set Aside. To the extent that any payment by or on behalf of
any Obligor under any Loan Document is made to Administrative Agent or any
Lender, or Administrative Agent or any Lender exercises its right of set-off as
to any Obligor, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, then (a) to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such set-off had not occurred, and (b) each Lender severally agrees to
pay to Administrative Agent upon demand its Pro







--------------------------------------------------------------------------------





Rata Share of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Effective Rate from time to
time in effect.

9.21    Benefits of Agreement. The Loan Documents are entered into for the sole
protection and benefit of the parties hereto and their permitted successors and
assigns, and no other Person (other than any Related Parties of Administrative
Agent, the Lenders, and any Participants to the extent expressly provided for in
Section 9.4(e)) shall be a direct or indirect beneficiary of, or shall have any
direct or indirect cause of action or claim in connection with, any Loan
Document.

9.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

9.23    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Obligors in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender in the Agreement Currency, then the Obligors agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative







--------------------------------------------------------------------------------





Agent or such Lender or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, then the Administrative Agent or such Lender agrees to return the
amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable law).


[remainder of this page intentionally left blank]



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its officer or officers thereunto duly authorized
as of the date first above written.
PARENT:
WESTROCK COMPANY, a Delaware corporation
By: /s/ John Stakel 
   Name: John D. Stakel 
   Title: SVP and Treasurer
BORROWERS:
MWV LUXEMBOURG S.À R.L., a limited liability company incorporated under the laws
of Luxembourg
By: /s/ Lawrence Estrop 
   Name: Lawrence Estrop 
   Title: Manager
By: /s/ Cornelia Mettlen 
   Name: Cornelia Mettlen 
   Title: Category B Manager
WESTROCK PACKAGING SYSTEMS UK LTD., a limited company incorporated under the
laws of England and Wales
By: /s/ Kevin Maxwell 
   Name: Kevin Maxwell 
   Title: Director










--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT AND LENDER:
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent and a
Lender
By: /s/ Michael T. Harder            Name: Michael T. Harder 
   Title: Executive Director
By: /s/ Christopher Hartofilis      Name: Christopher Hartofilis 
   Title: Executive Director
Commitment: $183,000,000








--------------------------------------------------------------------------------







 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By: /s/ James D. Weinstein    
   Name: James D. Weinstein 
   Title: Managing Director
Commitment: $139,000,000










--------------------------------------------------------------------------------







 
TD BANK, N.A., as a Lender
By: /s/ Michele Draganetti       
   Name: Michele Draganetti 
   Title: SVP
Commitment: $139,000,000










--------------------------------------------------------------------------------







 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
By: /s/ Paul Hatton       
   Name: Paul Hatton 
   Title: Managing Director
Commitment: $139,000,000








